Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 1 of 163 PageID #:306682




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION
                                              No. 1:16-cv-08637

                                              Honorable Thomas M. Durkin
                                              Magistrate Judge Jeffrey T. Gilbert


 This Document Relates To:

 All End-User Consumer Plaintiff Actions



    DECLARATION OF SHANA E. SCARLETT IN SUPPORT OF MOTION FOR
  PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENTS BETWEEN END-
  USER CONSUMER PLAINTIFFS AND DEFENDANTS PILGRIM’S AND MAR-JAC
          AND TO DIRECT NOTICE TO THE SETTLEMENT CLASS
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 2 of 163 PageID #:306683




          I, Shana E. Scarlett, state under oath, as follows:

          1.       I am a partner at Hagens Berman Sobol Shapiro LLP. Hagens Berman is lead

 counsel for the End-User Consumer Plaintiffs (EUCPs). I have full knowledge of the matters

 stated herein and could and would testify thereto.

          2.       EUCPs seek preliminary approval of settlements with two additional defendant

 families—Pilgrim’s Pride Corporation (Pilgrim’s) and the Mar-Jac Defendants1 (Mar-Jac)—that

 provide a total of $76.5 million in relief to the EUCP class. These settlements were negotiated at

 arm’s length.

          3.       While negotiating these settlements, counsel for EUCPs have been engaged in

 rigorous discovery. Working with counsel representing the other classes, EUCPs have collected

 over eight million documents and taken over 180 depositions of Defendants’ employees and

 third parties, and collected and analyzed voluminous structured data. In addition, all current class

 representatives sat for depositions.

                                   A.      The Pilgrim’s Settlement

          4.       Counsel for EUCPs and Pilgrim’s participated in a mediation session before

 Judge Daniel Weinstein (ret.) on February 4, 2020, but were unable to reach agreement. Several

 weeks later, the parties decided to continue their mediated negotiation within settlement brackets

 proposed by Judge Weinstein, but the parties were unable to reach agreement.

          5.       On June 14 and June 18, 2021, the parties engaged in additional mediation

 sessions before Judge Weinstein, but were still unable to reach agreement. On June 23, 2021, the

 parties finally reached agreement as to the settlement amount, but continued negotiations


     1
     The Mar-Jac Defendants are Mar-Jac Poultry, Inc.; Mar-Jac AL/MS, Inc.; Mar-Hac
 Holdings, Inc; Mar-Jac Poultry AL, LLC; Mar-Jac Poultry MS, LLC; and Mar-Jac Poultry, LLC.


 010636-11/1577586 V2
                                                   -1-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 3 of 163 PageID #:306684




 regarding the cooperation provisions. These were agreed to on July 28, 2021. The final

 settlement agreement was signed on July 28, 2021.

          6.       The settlement provides that Pilgrim’s will pay $75.5 million ($75,500,000) into a

 settlement fund that will be used to compensate the EUCP class and cover litigation fees and

 expenses, including the cost of notifying class members and administering the settlement. Lead

 Counsel believe this sum is fair and reasonable in light of Pilgrim’s market share of class

 products, and the cooperation they agreed to provide. The cooperation that EUCPs have secured

 from the settlements will bolster EUCPs’ claims against the twelve non-settling defendants.

          7.       A true and accurate copy of the settlement agreement with Pilgrims’ is attached

 hereto as Exhibit A.

                                   B.      The Mar-Jac Settlement

          8.       EUCPs reached agreement with Mar-Jac shortly after the agreement with

 Pilgrim’s. As the smallest defendant in the EUCP case, Mar-Jac represents only approximately

 0.20% of the market for the EUCP class. EUCPs gave Mar-Jac a demand of $1 million in the fall

 of 2020. After reaching agreement with Pilgrim’s, EUCPs indicated the demand would only be

 available for a short period of time (in order to maximize the efficiencies of a combined notice

 with the other settlements). An agreement in principle was reached on July 26, 2021 on the

 material terms of the settlement, with the final settlement agreement being signed on July 28,

 2021.

          9.       The settlements provide that Mar-Jac will pay $1 million ($1,000,000) into a

 settlement fund that will be used to compensate the EUCP class and cover litigation fees and

 expenses, including the cost of notifying class members and administering the settlement. Lead

 Counsel believe this sum is fair and reasonable in light of Mar-Jac’s market share of class



 010636-11/1577586 V2
                                                   -2-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 4 of 163 PageID #:306685




 products, and the cooperation it agreed to provide. The cooperation that EUCPs have secured

 from the settlements will bolster EUCPs’ claims against the twelve non-settling defendants.

          10.      A true and accurate copy of the settlement agreement with Mar-Jac is attached

 hereto as Exhibit B.

                                C.      Class Representative Approval

          11.      Each of the EUCP class representatives has independently reviewed these two

 settlements and believes them to be in the best interests of the class. True and accurate copies of

 their declarations in support of the Pilgrim’s settlement are attached hereto as Exhibit C.

                                         D.      Market Share

          12.      The difference in settlements reflect each defendant’s share of the market of

 EUCP class products, as derived from Table 13 of Dr. Sunding’s declaration in support of

 EUCPs’ motion for class certification. See ECF No. 4127-1 at 180-81. Pilgrim’s represents

 approximately 21.5% of market share for EUCP class products, while Mar-Jac represents only

 .20% of the EUPC market. So the $76.5 million in settlements equates to $3.6 million per point

 of market share—putting the value of this case over $360 million at this stage in the litigation.

          I certify under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge.


 DATED: August 5, 2021

                                                           s/ Shana E. Scarlett
                                                         SHANA E. SCARLETT




 010636-11/1577586 V2
                                                   -3-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 5 of 163 PageID #:306686




                   EXHIBIT A
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 6 of 163 PageID #:306687

CONFIDENTIAL
FEDERAL RULE OF EVIDENCE 408




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


    IN RE BROILER CHICKEN ANTITRUST                   Case No. 1: 16-cv-08637
    LITIGATION

    This Document Relates To:
    End-User Consumer Indirect Purchaser
    Actions



                  LONG-FORM SETTLEMENT AGREEMENT BETWEEN
       END-USER CONSUMER INDIRECT PURCHASER CLASS PLAINTIFFS AND
                             PILGRIM'S PRIDE CORPORATION
         THIS SETTLEMENT AGREEMENT ("Settlement Agreement") is made and entered into

as of the 28th day of July, 2021 ("Execution Date") by and between the End-User Consumer

Indirect Purchaser Plaintiffs ("EUCPs"), 1 through Interim Lead Counsel 2 for the proposed

Settlement Class (as hereinafter defined), and Pilgrim's Pride Corporation, and all of its

predecessors; successors; assigns; affiliates; and any and all past, present, and future parents,

owners, subsidiaries, divisions, departments (collectively referred to as "Settling Defendant" or

"Pilgrim's") in the above-captioned action (the "Action"). EUCPs, on behalf of the Settlement

Class, and Pilgrim's are referred to herein collectively as the "Parties" or individually as a "Party."




1
  As used herein, "EUCPs" shall mean: Linda Cheslow, Abraham Drucker, Ian Adams, Marilyn
Stangeland, Daniel M. Percy, Kristin Davis, Leslie Weidner, David Weidner, Matthew Hayward,
Dorothy Monahan, Joshua Madsen, Natalie Wilbur, Alison Pauk, Michael Perry, William David
Marino, Eric Thomas, Kenneth Cote, Catherine Senkle, Margo Stack, James Flasch, Dina
Morris, Dianne Spell, Angela Ashby, Christina Hall, Richard Heftel, and Stephen Holt.
2
  As used herein, "Interim Lead Counsel" shall mean: Hagens Berman Sobol Shapiro LLP and
Cohen Milstein Sellers & Toll, PLLC.
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 7 of 163 PageID #:306688

CONFIDENTIAL
FEDERAL RULE OF EVIDENCE 408

        WHEREAS, EUCPs on behalf of themselves and as representatives of the putative class of

similarly situated persons or entities allege in the Action, among other things, that Pilgrim's

participated in a conspiracy -   with other Defendants in this litigation -   from at least January 1,

2009 to the present to fix, raise, maintain, and stabilize the price of Broilers (as hereinafter

defined) .

        WHEREAS, Interim Lead Counsel have been appointed by the Court to represent, on an

interim basis, the putative class of end-user consumer indirect purchasers of Broilers (as

hereinafter defined);

        WHEREAS, the Parties wish to resolve all claims asserted and all claims that could have

been asserted against Pilgrim's in any way arising out of or relating in any way to the indirect

purchase of Broilers (as hereinafter defined) produced, processed or sold by Pilgrim's or any of

the Defendants or their co-conspirators;

        WHEREAS, counsel for the Parties have engaged in arm's-length negotiations, including

mediation with a nationally recognized and highly experienced mediator, on the terms of this

Settlement Agreement, and this Settlement Agreement embodies all of the terms and conditions of

the settlement;

       WHEREAS, EUCPs have concluded, after preliminary investigation of the facts and after

considering the circumstances and the applicable law, that it is in the best interests of EUCPs to

enter into this Settlement Agreement with Pilgrim's to avoid the uncertainties of further complex

litigation, and to obtain the benefits described herein for the Settlement Class (as hereinafter

defined), and, further, that this Settlement Agreement is fair, reasonable, adequate, and in the best

interests of EUCPs and the Settlement Class;




                                                 2
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 8 of 163 PageID #:306689

CONFIDENTIAL
FEDERAL RULE OF EVIDENCE 408

       WHEREAS, Pilgrim's wishes to avoid the costs, expenses, and uncertainties of this

complex litigation;

       NOW THEREFORE, in consideration of the foregoing, the terms and conditions set forth

below, and other good and valuable consideration, it is agreed by and among the Parties that the

claims of the EUCPs be settled and compromised, and dismissed on the merits with prejudice as

to Pilgrim's subject to Court approval :

         1.     General Definitions. The terms below and elsewhere in this Settlement Agreement

 with initial capital letters shall have the meanings ascribed to them for purposes of this Settlement

 Agreement.

               a.      "Pilgrim's Released Parties" means Pilgrim's and Pilgrim's' former,

                       current and future parents, subsidiaries and affiliates, and any of the

                       respective former, current and future, direct or indirect trustees, directors,

                       officers, shareholders, managers, members, attorneys, equity holders,

                       agents, insurers and employees of Pilgrim's.            Notwithstanding the

                       foregoing, "Pilgrim's Released Parties" does not include any Defendant

                       other than Pilgrim's named by EUCPs in the Action, either explicitly or as

                       a third-party beneficiary.

               b.      "Broilers" means fresh or frozen raw chicken (defined as whole birds (with

                       or without giblets), whole cut-up birds purchased within a package, or

                       "white meat" parts including breasts and wings ( or cuts containing a

                       combination of these), but excluding chicken that is marketed as halal,

                       kosher, free range, or organic).




                                                    3
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 9 of 163 PageID #:306690

CONFIDENTIAL
FEDERAL RULE OF EVIDENCE 408

             c.    "Complaint" means the EUCPs' Fifth Consolidated Amended Class Action

                   Complaint, Aug. 7, 2020 (ECF Nos. 3747 (Redacted) and 3748 (Sealed)).

             d.    "Court" means the United States District Court for the Northern District of

                   Illinois.

             e.    "Defendants" means those defendants named in the Complaint.

             f.    "Escrow Account" means the escrow account established with the escrow

                   agent to receive and maintain funds contributed by Pilgrim's for the benefit

                   of the Settlement Class.

             g.    "Escrow Agreement" means that certain agreement between the escrow

                   agent that holds the Settlement Fund and EUCPs (by and through Interim

                   Lead Counsel) pursuant to which the Escrow Account is established and

                   funded for the benefit of the Settlement Class, as set forth in Paragraphs 8

                   and 9 below.

             h.    "Final Approval" means an order and judgment by the Court which finally

                   approves this Settlement Agreement and the settlement pursuant to Federal

                   Rule of Civil Procedure 23 and dismisses Pilgrim's with prejudice from the

                   Action.

            1.     "Final Judgment" means the first date upon which both of the following

                   conditions shall have been satisfied: (a) Final Approval; and (b) either (1)

                   thirty days have passed from the date of Final Approval with no notice of

                   appeal having been filed with the Court; or (2) Final Approval has been

                   affirmed by a mandate issued by any reviewing court to which any appeal

                   has been taken, and any further petition for review (including certiorari) has




                                              4
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 10 of 163 PageID #:306691

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

                    been denied, and the time for any further appeal or review of Final Approval

                    has expired.

             J.     "Preliminary Approval" means an order by the Court to preliminarily

                    approve this Settlement Agreement pursuant to Federal Rule of Civil

                    Procedure 23.

             k.     "Released Claims" shall have the meaning set forth in Paragraph 14 of this

                    Settlement Agreement.

             l.     "Releasing Party" or "Releasing Parties" shall refer individually and

                    collectively, to the Settlement Class and all members of the Settlement

                    Class, including the EUCPs, each on behalf of themselves and their

                    respective predecessors and successors; their current and former, direct and

                   indirect parents, subsidiaries and affiliates; their present and former

                    shareholders, partners, directors, officers, owners of any kind, principals,

                   members, agents, employees, contractors, attorneys, insurers, heirs,

                    executors, administrators, devisees, representatives; the assigns of all such

                   persons or entities, as well as any person or entity acting on behalf of or

                   through any of them in any capacity whatsoever, jointly and severally; and

                   any of their past, present and future agents, officials acting in their official

                   capacities, legal representatives, agencies, departments, commissions and

                   divisions; and also means, to the full extent of the power of the signatories

                   hereto to release past, present and future claims, persons or entities acting

                   in a private attorney general, qui tam, taxpayer or any other capacity,

                   whether or not any of them participate in this Settlement Agreement. As




                                              5
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 11 of 163 PageID #:306692

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

                       used in this Paragraph, "affiliates" means entities controlling, controlled by

                       or under common ownership or control with, in whole or in part, any of the

                       Releasing Parties.

               m.      "Settlement Administrator" means the firm retained to disseminate the

                       Settlement Class Notice and to administer the payment of Settlement Funds

                       to the Settlement Class, subject to approval of the Court.

               n.      "Settlement Class" means the class defined in Paragraph 5 below.

               o.     "Settlement Class Period" means January 1, 2009 until the date of the order

                      granting Preliminary Approval of the Settlement Agreement.

               p.     " Settlement Fund" means $75,500,000 (seventy-five million five hundred

                      thousand U.S. dollars), the amount Pilgrim's shall pay or cause to be paid

                      into an interest-bearing Escrow Account maintained by an escrow agent on

                      behalf of the Settlement Class, pursuant to Paragraphs 8 and 9 below.

        2.      The Parties' Efforts to Effectuate this Settlement Agreement. The Parties will

 cooperate in good faith and use their best efforts to seek the Court's Preliminary Approval and

 Final Approval of the Settlement Agreement.

        3.      Litigation Standstill.   EUCPs through Interim Lead Counsel shall cease all

 litigation activities against Pilgrim's related to the pursuit of claims against Pilgrim's in the

 Action. None of the foregoing provisions shall be construed to prohibit EUCPs from seeking

 appropriate discovery from non-settling Defendants or co-conspirators or any other person other

 than Settling Defendant.

        4.     Motion for Preliminary Approval. No later than fourteen (14) days after the

 Execution Date, EUCPs will move the Court for Preliminary Approval of this settlement. A




                                                 6
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 12 of 163 PageID #:306693

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  reasonable time in advance of submission to the Court, the papers in support of the motion for

  Preliminary Approval shall be provided by Interim Lead Counsel to Pilgrim's for its review. To

  the extent that Pilgrim's objects to any aspect of the motion, it shall communicate such objection

  to Interim Lead Counsel and the Parties shall meet and confer about any such objection. The

  Parties shall take all reasonable actions as may be necessary to obtain Preliminary Approval and

  certification of the Settlement Class.

        5.      Certification of a Settlement Class. As part of the motion for Preliminary Approval

 of this settlement, EUCPs shall seek, and Pilgrim's shall take no position with respect to,

 appointment of Interim Lead Counsel as Settlement Class Counsel for purposes of this settlement

 and certification in the Action of the following Settlement Class for settlement purposes only:

        All persons and entities who indirectly purchased fresh or frozen raw chicken (defined as
        whole birds (with or without giblets), whole cut-up birds purchased within a package, or
        "white meat" parts including breasts and wings (or cuts containing a combination of
        these), but excluding chicken that is marketed as halal, kosher, free range, or organic)
        from Defendants or alleged co-conspirators (as those terms are used in the Complaint) for
        personal consumption, where the person or entity purchased in California, District of
        Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan,
        Minnesota, Missouri, Nebraska, Nevada, New Hampshire, New Mexico, New York,
        North Carolina, Oregon, Rhode Island (after July 15, 2013), South Carolina, South
        Dakota, Tennessee, Utah, and Wisconsin from January 1, 2009 (except for Rhode Island,
        which is from July 15, 2013) to December 31, 2020.

        6.      Settlement Class Notices. After Preliminary Approval, and subject to approval by

 the Court of the means for dissemination:

                a.      To the extent reasonably practicable, individual notice of this settlement

                        shall be mailed, emailed, or otherwise sent and/or published by the

                        Settlement Administrator, at the direction of Interim Lead Counsel, to

                        potential members of the Settlement Class, in conformance with a notice

                        plan to be approved by the Court.




                                                 7
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 13 of 163 PageID #:306694

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

                b.     Neither the Settlement Class, Interim Lead Counsel, nor Pilgrim' s shall

                       have any responsibility, financial obligation, or liability for any fees, costs,

                       or expenses related to providing notice to the Settlement Class or obtaining

                       approval of the settlement or administering the settlement. Such fees, costs,

                       or expenses shall be paid solely from the Settlement Fund, subject to any

                       necessary Court approval.

                c.     Pilgrim's shall not object to Interim Lead Counsel withdrawing from the

                       Settlement Fund, subject to any necessary Court approval, up to $500,000

                       to pay the costs for notice and for Preliminary Approval and Final Approval

                       of this Settlement Agreement.

                d.     Interim Lead Counsel shall use best efforts to send out notice to the

                       Settlement Class within three (3) months of Preliminary Approval by the

                       Court of the Settlement Agreement. Any costs of notice that Interim Lead

                       Counsel are permitted to withdraw from the Settlement Fund, either

                       pursuant to the Parties' Settlement Agreement or order of the Court, shall

                       be nonrefundable if, for any reason, the Settlement Agreement is terminated

                       according to its terms or is not finally approved by the Court.

         7.     Motion for Final Approval and Entry of Final Judgment. If the Court grants

 Preliminary Approval and certifies the Settlement Class, then EUCPs, through Interim Lead

  Counsel - in accordance with the schedule set forth in the Court's Preliminary Approval - shall

  submit to the Court a separate motion for Final Approval of this Settlement Agreement by the

 Court. A reasonable time in advance of submission to the Court, the papers in support of the

 motion for Final Approval shall be provided by Interim Lead Counsel to Pilgrim's for its review.




                                                 8
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 14 of 163 PageID #:306695

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  To the extent that Pilgrim's objects to any aspect of the motion, it shall communicate such

  objection to Interim Lead Counsel and the parties shall meet and confer about any such objection.

  The motion for Final Approval shall seek entry of an order and Final Judgment:

                a.     Finally approvi11ig the Settlement Agreement as being a fair, reasonable, and

                       adequate settlement for the Settlement Class within the meaning of Federal

                       Rules of Civil Procedure 23, and directing the implementation,

                       performance, and consummation of the Settlement Agreement;

               b.      Determining that the Class Notice constituted the best notice practicable

                       under the circumstances of this Settlement Agreement and the Fairness

                       Hearing, and constituted due and sufficient notice for all other purposes to

                       all Persons entitled to receive notice;

               c.      Dismissing the Action with prejudice as to Pilgrim's in all class action

                       complaints asserted by EUCPs;

               d.      Discharging and releasing Pilgrim's Released Parties from all Released

                       Claims;

               e.      Reserving continuing and exclusive jurisdiction over the Settlement

                       Agreement for all purposes; and

               f.      Determining under Fed. R. Civ. P. 54(b) that there is no just reason for delay

                       and directing that the judgment of dismissal as to Pilgrim's shall be final

                       and appealable and entered forthwith.

        The Parties shall take all reasonable steps to obtain Final Approval of the Settlement

 Agreement.




                                                 9
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 15 of 163 PageID #:306696

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

         8.      Escrow Account. The Escrow Account shall be administered by Interim Lead

  Counsel for the EUCPs and Settlement Class under the Court's continuing supervision and control

  pursuant to the Escrow Agreement.

        9.      Settlement Consideration. In consideration for the release of Released Claims and

 the dismissal of the Action, within fourteen (14) business days of the Court's grant of Preliminary

 Approval, Pilgrim's shall pay or cause to be paid the Settlement Fund into the Escrow Account.

        10.     Cooperation. Cooperation by Pilgrim' s is a material term of this Settlement

 Agreement and shall include the following categories of cooperation. All cooperation under this

 Settlement Agreement is subject to approval (as needed) by the U.S. Department of Justice.

                a.     To the extent Pilgrim' s were to be afforded leniency or conditional

 leniency with respect to Broilers pursuant to the U.S. Department of Justice's corporate leniency

program, or any similar program, Pilgrim's shall cooperate with the EUCPs in a manner that is

 consistent with the provisions of the Antitrust Criminal Penalty Enhancement and Reform Act of

2004 ("ACPERA").

                b.     Within twenty-one (21) calendar days after entering into this Settlement

Agreement or such other time as the Parties may agree or after any delay requested by the U.S.

DOJ, Settling Defendant's counsel shall meet with EUCPs for seven (7) hours, and more if agreed

by Pilgrim's and EUCPs, at an agreed upon location and provide at that meeting a reasonably

detailed description of the principal facts known to Settling Defendant that are relevant to the

alleged conduct at issue in the Action, including facts previously provided to the DOJ or any

other government investigative authority in response to subpoenas or otherwise relating to bid-

rigging or price fixing involving Broilers. This meeting will take place at the same time as any

meeting with any other plaintiff to which Pilgrim' s has agreed to provide similar information.



                                                 10
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 16 of 163 PageID #:306697

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

                c.      Pilgrim's will use its best efforts to produce up to 3 then-current Pilgrim's

 employees as witnesses live at trial.

                d.      Pilgrim's shall not oppose or object to the depositions of William Lovette,

 Clint Rivers, Jayson Penn, Fabio Sandri, Tim Stiller, Roger Austin, Gary Rhodes, and Thomas

 Lane.

                e.      To the extent that Pilgrim's responds to discovery, produces documents,

 or provides proffers or other cooperation to other plaintiffs in the In re: Broilers Antitrust

Litigation it will serve or otherwise provide EUCPs a copy of such materials within 7 days of

their production to any other plaintiff. 3

                f.      Pilgrim's agrees to respond to EUCPs' questions and otherwise assist

EUCPs to understand structured data produced by Pilgrim's.

                g.      Pilgrim's agrees to use reasonable efforts to authenticate documents and/or

things produced in the Action where the facts indicate that the documents and/or things at issue

are authentic, whether by declarations, affidavits, depositions, hearings and/or trials as may be

necessary for the Action.

                h.      Beyond the information to be produced by Pilgrim's in discovery in the

above captioned litigation and in this Settlement Agreement, Pilgrim's will consider reasonable

requests from Interim Lead Counsel, taking into account the information it has or will produce in

discovery, and whether providing the requested information will be burdensome, or will


    3
     This information shall include but is not limited to documents relating to competition in the
Broilers industry that Defendant produced to the Department of Justice, Federal Trade
Commission, U.S. Department of Agriculture, Commodities Futures Trading Commission, U.S.
Securities & Exchange Commission, states' attorneys general, or other government agencies or
regulators.


                                                 11
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 17 of 163 PageID #:306698

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

 otherwise increase the cost of, or compromise, its defense of the Action against other plaintiffs.

          11 .   Qualified Settlement Fund. The Parties agree to treat the Settlement Fund as being

  at all times a Qualified Settlement Fund within the meaning of Treas. Reg. § 1.468B-1, and to

  that end, the Parties shall cooperate with each other and shall not take a position in any filing or

  before any tax authority that is inconsistent with such treatment. In addition, Interim Lead

  Counsel shall timely make such elections as necessary or advisable to carry out the provisions of

  this Paragraph 13, including the relation-back election (as defined in Treas. Reg.§ 1.468B-1G))

  back to the earliest permitted date.     Such elections shall be made in compliance with the

  procedures and requirements contained in such regulations. It shall be the responsibility of

  Interim Lead Counsel to timely and properly prepare and deliver the necessary documentation for

  signature by all necessary parties, and thereafter to cause the appropriate filing to occur. All

  provisions of this Settlement Agreement shall be interpreted in a manner that is consistent with

  the Settlement Funds being a "Qualified Settlement Fund" within the meaning of Treas. Reg. §

  1.4688-1. Interim Lead Counsel shall timely and properly file all information and other tax

  returns necessary or advisable with respect to the Settlement Fund (including without limitation

  the returns described in Treas. Reg. § 1.468B-2(k), (1)). Such returns shall reflect that all taxes

  (including any estimated taxes, interest or penalties) on the income earned by the Settlement Fund

  shall be paid out of the Settlement Fund. Pilgrim's shall not be responsible for the filing or

  payment of any taxes or expenses connected to the Qualified Settlement Fund.

          12.    Distribution of Settlement Fund to Settlement Class. Members of the Settlement

  Class shall be entitled to look solely to the Settlement Fund for settlement and satisfaction against

  the Pilgrim' s Released Parties for the Released Claims, and shall not be entitled to any other

  payment or relief from the Pilgrim's Released Parties. Except as provided by order of the Court,



                                                  12
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 18 of 163 PageID #:306699

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  no member of the Settlement Class shall have any interest in the Settlement Fund or any portion

  thereof. EUCPs, members of the Settlement Class, and their counsel will be reimbursed and

  indemnified solely out of the Settlement Fund for all expenses including, but not limited to,

  attorneys ' fees and expenses and the costs of notice of the Settlement Agreement to potential

  members of the Settlement Class. Pilgrim's and the other Pilgrim's Released Parties shall not be

  liable for any costs, fees, or expenses of any of EUCPs' and Interim Lead Counsel's attorneys,

  experts, advisors, or representatives, but all such costs and expenses as approved by the Court

  shall be paid out of the Settlement Fund.

         13.     Fee Awards, Costs and Expenses, and Incentive Payments to EUCPs: Subject to

  Interim Lead Counsel's sole discretion as to timing, Interim Lead Counsel will apply to the Court

  for a fee award, plus expenses, and costs incurred, and incentive payments to the EUCPs to be

  paid from the proceeds of the Settlement Fund. Pilgrim's shall have no responsibility, financial

  obligation, or liability for any such fees, costs, or expenses beyond the Settlement Fund. Within

  15 days after any order by the Court awarding attorneys' fees, expenses, or class representative

  service awards, the Escrow Agent shall pay the approved attorneys' fees, expenses, and service

  award via wire transfer from the Settlement Fund as directed by Settlement Class Counsel in

  accordance with and attaching the Court' s order. In the event the Settlement does not become

 Final or the amount of attorneys' fees, expenses, or service awards is reversed or modified,

  Settlement Class Counsel will cause the difference in the amount paid and the amount awarded

 to be returned to the Settlement Fund within 30 days of the order from a court of appropriate

 jurisdiction.

         14.     Release. Upon Final Judgment, the Releasing Parties shall completely release,

 acquit, and forever discharge the Pilgrim' s Released Parties from any and all claims, demands,




                                                13
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 19 of 163 PageID #:306700

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

     actions, suits, causes of action, whether class, individual, or otherwise in nature (whether or not

     any member of the Settlement Class has objected to the Settlement Agreement or makes a claim

     upon or participates in the Settlement Fund, whether directly, representatively, derivatively or in

     any other capacity) that the Releasing Parties ever had, now have, or hereafter can, shall, or may

     ever have, that exist as of the date of the order granting Preliminary Approval, on account of, or

     in any way arising out of, any and all known and unknown, foreseen and unforeseen, suspected

     or unsuspected, actual or contingent, liquidated or unliquidated claims, injuries, losses, damages,

     and the consequences thereof that have been asserted, or could have been asserted, under federal

     or state law in any way arising out of or relating in any way to the indirect purchase of Broilers

     produced, processed or sold by Pilgrim's Released Parties or any of the Defendants or their co-

     conspirators, and purchased indirectly by the Releasing Parties (the "Released Claims").

     Notwithstanding the above, "Released Claims" do not include (i) claims asserted against any

     Defendant other than the Pilgrim's Released Parties; (ii) any claims wholly unrelated to the

     allegations in the Action that are based on breach of contract, any negligence, personal injury,

     bailment, failure to deliver lost goods, damaged or delayed goods, product defect, or securities

     claim; or (iii) damages claims under the state or local laws of any jurisdiction other than an

     Indirect Purchaser State. 4 This reservation of claims set forth in (i), (ii) and (iii) of this paragraph

     does not impair or diminish the right of the Pilgrim's Released Parties to assert any and all

     defenses to such claims. During the period after the expiration of the deadline for submitting an

     opt-out notice, as determined by the Court, and prior to Final Judgment, all Releasing Parties who



 4
   As used herein, "Indirect Purchaser State" means California, District of Columbia, Florida,
 Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Missouri,
 Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Oregon, Rhode
 Island, South Carolina, South Dakota, Tennessee, Utah, and/or Wisconsin.


                                                       14
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 20 of 163 PageID #:306701

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  have not submitted a valid request to be excluded from the Settlement Class shall be preliminarily

  enjoined and barred from asserting any Released Claims against the Pilgrim's Released Parties.

  The release of the Released Claims will become effective as to all Releasing Parties upon Final

  Judgment. Upon Final Judgment, the Releasing Parties further agree that they will not file any

  other suit against the Pilgrim's Released Parties arising out of or relating to the Released Claims.

          15.     Further Release. In addition to the provisions of Paragraph 14, the Releasing

  Parties hereby expressly waive and release, solely with respect to the Released Claims, upon Final

  Judgment, any and all provisions, rights, and benefits conferred by Section 1542 of the California

  Civil Code, which states :

                 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                 THAT THE CREDITOR OR RELEASING PARTY DOES NOT
                 KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
                 THE TIME OF EXECUTING THE RELEASE AND THAT, IF
                 KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
                 AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
                 OR RELEASED PARTY;

 or by any law of any state or territory of the United States, or principle of common law, which is

 similar, comparable, or equivalent to Section 1542 of the California Civil Code. Each Releasing

 Party may hereafter discover facts other than or different from those which he, she, or it knows or

 believes to be true with respect to the claims which are released pursuant to the provisions of

 Paragraph 14, but each Releasing Party hereby expressly waives and fully, finally, and forever

 settles and releases, upon Final Judgment, any known or unknown, suspected or unsuspected,

 contingent or non-contingent claim that the Releasing Parties have agreed to release pursuant to

 Paragraph 14, whether or not concealed or hidden, without regard to the subsequent discovery or

 existence of such different or additional facts.




                                                    15
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 21 of 163 PageID #:306702

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

          16.     Non-Disparagement: The Parties agree they will not disparage the Action or one

  another, such as by making public statements that this lawsuit was frivolous, and instead will

  confine their public comments to essentially the following: "The parties have agreed to resolve

  this matter. Pilgrim' s has not admitted any liability and continues to deny the legal claims alleged

  in Plaintiffs' complaint, while Plaintiffs believe they would have prevailed."

          17.     This Settlement Agreement shall not be construed as an admission of liability, or

  used as evidence of liability, for any purpose in any legal proceeding, claim, regulatory

  proceeding, or government investigation.

          18.     This Settlement Agreement constitutes a binding, enforceable agreement as to the

  terms contained herein when executed.

          19.     Option to Terminate. Interim Lead Counsel shall provide a list of those Persons,

  if any, who have filed a request to opt out of any of the Settlement Class (the "Opt Outs") to

  counsel for Pilgrim's within twenty (20) days of the deadline set by the Court for opting out of the

  Settlement Class. In the event that a minimum of 500,000 potential members of the Settlement

  Class timely and validly exclude themselves from the Settlement Class pursuant to the procedures

  approved by the Court, Pilgrim's shall, in its sole discretion, have the authority to rescind this

  Settlement Agreement in its entirety by providing written notice of their election to do so (the

  "Opt-Out Termination Notice"). Pilgrim' s shall provide the Opt-Out Termination Notice within

  fifteen (15) calendar days of the date that the final list of potential Class Members who timely

  and validly opt out is provided to Pilgrim' s.

         20.     Effect of Disapproval or Rescission. If the Court does not certify the Settlement

  Class as defined in this Settlement Agreement, or if the Court does not approve this Settlement

  Agreement in all material respects, or if the Court does not enter Final Approval as provided for




                                                   16
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 22 of 163 PageID #:306703

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  in Paragraph 7 herein, or if any judgment approving this Settlement Agreement is materially

  modified or set aside on appeal, or if all of the conditions for Final Judgment do not occur as set

  forth in Paragraph l(h) of this Settlement Agreement, or if this Settlement Agreement is

  terminated pursuant to Paragraph 19, then this Settlement Agreement may be cancelled and

  terminated:

                    a.     solely by Pilgrim's with respect to Paragraph 19, or

                b.         otherwise by Pilgrim's or EUCPs on behalf of the Settlement Class.

 If cancelled and terminated, this Settlement Agreement shall become null and void, and, with the

 exception of any Settlement Funds used for notice purposes pursuant to Paragraph 6(c), in the

 event the settlement is not preliminarily or finally approved by the Court, all other funds in the

 Escrow Account shall be returned to Pilgrim's and the Parties' position shall be returned to the

 status quo ante.

         21.         Choice of Law and Dispute Resolution. Any disputes relating to the Parties'

  agreement shall be governed by Illinois law without regard to conflicts oflaw provisions, and any

  and all disputes regarding this Settlement Agreement will be mediated with Judge Weinstein.

  Subject to Court approval, the United States District Court for the Northern District of Illinois

  shall retain jurisdiction over the implementation, enforcement, and performance of this Settlement

 Agreement and shall have exclusive jurisdiction over any suit, action, proceeding, or dispute

 arising out of or relating to this Settlement Agreement or the applicability of this Settlement

 Agreement that cannot be resolved by negotiation and agreement by EUCPs and Pilgrim's,

 including mediation with Daniel Weinstein.

         22.        Consent to Jurisdiction. The Parties and any Releasing Parties hereby irrevocably

 submit to the exclusive jurisdiction of the Court for any suit, action, proceeding, or dispute arising




                                                   17
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 23 of 163 PageID #:306704

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  out of or relating to this Settlement Agreement or the applicability of this Settlement Agreement.

  Without limiting the generality of the foregoing, it is hereby agreed that any dispute concerning

  the provisions of Paragraph 14 or 15, including but not limited to, any suit, action, or proceeding

  in which the provisions of Paragraph 14 or 15 are asserted as a defense in whole or in part to any

  claim or cause of action or otherwise raised as an objection, constitutes a suit, action, or

  proceeding arising out of or relating to this Settlement Agreement. In the event that the provisions

  of Paragraph 14 or 15 are asserted by any Pilgrim's Released Party as a defense in whole or in

  part to any claim or cause of action or otherwise raised as an objection in any suit, action or

  proceeding, it is hereby agreed that such Pilgrim's Released Party shall be entitled to a stay of

  that suit, action, or proceeding until the Court has entered a final judgment no longer subject to

  any appeal or review determining any issues relating to the defense or objection based on such

  provisions. Solely for purposes of such suit, action, or proceeding, to the fullest extent that they

  may effectively do so under applicable law, the Parties and any Releasing Parties irrevocably

  waive and agree not to assert, by way of motion, as a defense or otherwise, any claim or objection

  that they are not subject to the in personam jurisdiction of the Court. Nothing shall be construed

  as a submission to jurisdiction for any purpose other than enforcement of this Settlement

  Agreement.

         23.     Class Action Fairness Act.     Within ten (10) days of filing of this Settlement

  Agreement in court with the abovementioned motion for preliminary approval, Pilgrim's, at its

  sole expense, shall serve upon appropriate Federal and State officials all materials required

  pursuant to the Class Action Fairness Act of 2005, 28 U. S.C. § 1715, and shall confirm to EUCPs'

  Interim Lead Counsel that such notices have been served.




                                                  18
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 24 of 163 PageID #:306705

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

         24.     Costs Relating to Administration. The Pilgrim's Released Parties shall have no

  responsibility or liability relating to the administration, investment, or distribution of the

  Settlement Funds.

         25 .   Binding Effect. This Settlement Agreement constitutes a binding, enforceable

  agreement as to the terms contained herein. This Settlement Agreement shall be binding upon,

  and inure to the benefit of, the successors, assigns, and heirs of the Parties, Settlement Class

  Members, the Releasing Parties, and the Pilgrim's Released Parties. Without limiting the

  generality of the foregoing, upon certification of the Settlement Class and Final Approval, each

  and every covenant and agreement herein by the EUCPs shall be binding upon all members and

  potential members of the Settlement Class and Releasing Parties who have not validly excluded

 themselves from the Settlement Class.

         26.    Sole Remedy. This Settlement Agreement shall provide the sole and exclusive

 remedy for any and all Released Claims against any Pilgrim's Released Party, and upon entry of

 Final Judgment, the Releasing Parties shall be forever barred from initiating, asserting,

 maintaining, or prosecuting any and all Released Claims against any Pilgrim's Released Party.

         27.    Counsel's Express Authority. Each counsel signing this Settlement Agreement on

 behalf of a Party or Parties has full and express authority to enter into all of the terms reflected

 herein on behalf of each and every one of the clients for which counsel is signing.

         28.    It is agreed that this Settlement Agreement shall be admissible in any proceeding

 for establishing the terms of the Parties' agreement or for any other purpose with respect to

 implementing or enforcing this Settlement Agreement.

         29.    Notices. All notices under this Settlement Agreement shall be in writing. Each

 such notice shall be given either by: (a) hand delivery; (b) registered or certified mail, return




                                                 19
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 25 of 163 PageID #:306706

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  receipt requested, postage pre-paid; or (c) Federal Express or similar overnight courier, and, in

  the case of either (a), (b) or (c) shall be addressed:

        If directed to EUCPs, the Settlement Class, or any member of the Settlement Class, to:

         Steve W . Berman
         HAGENSBERMANSOBOL SHAPIROLLP
         1301 Second Avenue, Suite 2000
         Seattle, Washington 98101

        Shana E. Scarlett
        HAGENS BERMAN SOBOL SHAPIRO LLP
        715 Hearst Avenue, Suite 202
        Berkeley, California 94710

        Brent W. Johnson
        COHEN MILSTEIN SELLERS & TOLL, PLLC
        1100 New York Ave. NW
        Suite 500, West Tower
        Washington, DC 20005

        If directed to the Pilgrim's, to:

        Carrie C. Mahan
        Christopher J. Abbott
        WEIL GOTSHAL & MANGES LLP
        2001 M StreetN.W., Ste. 600
        Washington, D .C. 2003 6

 or such other address as the Parties may designate, from time to time, by giving notice to all parties

 hereto in the manner described in this Paragraph.

         30.     No Admission. Whether or not Final Judgment is entered or this Settlement

  Agreement is terminated, the Parties expressly agree that this Settlement Agreement and its

  contents, and any and all statements, negotiations, documents, and discussions associated with it,

  are not and shall not be deemed or construed to be an admission of liability by any Party or

  Pilgrim's Released Party.

         31.     No Third-Party Beneficiaries. Except as provided in Paragraph 38, no provision

  of this Settlement Agreement shall provide any rights to, or be enforceable by, any person or


                                                   20
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 26 of 163 PageID #:306707

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

  entity that is not a Pilgrim's Released Party, EUCP, member of the Settlement Class, or Interim

  Lead Counsel.

          32.     No Party is the Drafter. None of the Parties hereto shall be considered to be the

  drafter of this Settlement Agreement or any provision hereof for the purpose of any statute, case

  law, or rule of interpretation or construction that would or might cause any provision to be

  construed against the drafter hereof

          33 .    Amendment and Waiver. This Settlement Agreement shall not be modified in any

  respect except by a writing executed by the Parties, and the waiver of any rights conferred

  hereunder shall be effective only if made by written instrument of the waiving Party. The waiver

  by any Party of any particular breach of this Settlement Agreement shall not be deemed or

  construed as a waiver of any other breach, whether prior, subsequent or contemporaneous, of this

  Settlement Agreement. This Settlement Agreement does not waive or otherwise limit the Parties'

  rights and remedies for any breach of this Settlement Agreement. Any breach of this Settlement

  Agreement may result in irreparable damage to a Party for which such Party will not have an

  adequate remedy at law. Accordingly, in addition to any other remedies and damages available,

  the Parties acknowledge and agree that the Parties may immediately seek enforcement of this

  Settlement Agreement by means of specific performance or injunction, without the requirement

  of posting a bond or other security.

         34.      Execution in Counterparts.     This Settlement Agreement may be executed in

  counterparts, each of which shall be deemed an original, but all of which together shall constitute

  a single agreement.    Facsimile or Electronic Mail signatures shall be considered as valid

  signatures as of the date hereof, although the original signature pages shall thereafter be appended

  to this Settlement Agreement and filed with the Court.




                                                  21
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 27 of 163 PageID #:306708

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

         35.     Integrated Agreement.       This Settlement Agreement (including all Exhibits)

  comprises the entire, complete, and integrated agreement between the Parties, and supersedes all

  prior and contemporaneous undertakings, communications, representations, understandings,

  negotiations, and discussions, either oral or written, between the Parties. The Parties agree that

  this Settlement Agreement may be modified only by a written instrument signed by the Parties

  and that no Party will assert any claim against another based on any alleged agreement affecting

  or relating to the terms of this Settlement Agreement not in writing and signed by the Parties.

         36.     Voluntary Settlement. The Parties agree that this Settlement Agreement was

  negotiated in good faith by the Parties, and reflects a settlement that was reached voluntarily after

  consultation with competent counsel and the participation of a neutral mediator, and no Party has

  entered this Settlement Agreement as the result of any coercion or duress.

        37.     Confidentiality. The Parties agree to continue to maintain the confidentiality of all

 settlement discussions, and materials exchanged during the settlement negotiation. However,

 Pilgrim' s and EUCPs can inform other parties to this Action that they have reached a settlement

 agreement, the amount of the settlement, and the cooperation provided for in this Settlement

 Agreement. Notwithstanding anything in this paragraph, Settling Defendant can disclose this

 Settlement Agreement with parties to the Defendants' Agreement (as defined below).

        38.     EUCPs have been provided with a copy of the agreement entered into by

 Defendants dated February 25, 2020 (hereinafter referred to as "Defendants' Agreement"). The

 defined terms in Defendants' Agreement shall have the same meaning when used in this Settlement

 Agreement.    EUCPs agree that notwithstanding anything to the contrary contained in this

 Settlement Agreement, EUCPs shall reduce the dollar amount collectable from the parties to the

 Defendants' Agreement pursuant to any Final Judgment by a percentage equal to the Sharing




                                                  22
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 28 of 163 PageID #:306709

 CONFIDENTIAL
 FEDERAL RULE OF EVIDENCE 408

 Percentage of Pilgrim's, calculated pursuant to Section 4 and Exhibits A and B of Defendants'

 Agreement (as illustrated by the Appendix to Defendants' Agreement) as if Pilgrim's had not

 settled, had been found liable on the claim, and was a Sharing Party with respect to the Final

 Judgment. EUCPs agree that this undertaking is also for the benefit of any Defendant that is a

 party to the Defendants' Agreement and that this undertaking may be enforced by any or all of

 such Defendants as third party beneficiaries hereof. Any ambiguity in this Paragraph 38 or

 inconsistency between this Settlement Agreement and the Defendants' Agreement shall be

 resolved in favor of the Defendants' Agreement, including, without limitation, Sections 6.D.1 and

 6.D.2 thereof. EUCPs further represent and warrant that they have not reached any agreement to

 provide any portion of the settlement proceeds provided hereunder to any person or entity that is

 not explicitly identified as a releasor in this Settlement Agreement, except for proceeds received

 by EUCPs' attorneys for payment of attorneys ' fees.




                                                23
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 29 of 163 PageID #:306710


  CONFIDENTIAL
  FEDERAL RULE OF EVIDENCE 408

  IN WITNESS WHEREOF, the Parties, individually or through their duly authorized
  representatives, enter into this Settlement Agreement on the date first above written.




    �-
�Bennan                                                     BrentW. Johnson
HAGENS BERMAN SOBOL SHAPIRO LLP                             Benjamin D. Brown
1301 Second Avenue, Suite 2000                              Daniel H. Silverman
Seattle, Washington 98101                                   Alison Deich
Telephone: (206) 623�7292                                   COHEN MILSTEIN SELLERS &
Facsimile: (206) 623-0594                                   TOLL,PLLC
steve@hbsslaw.com                                           1100 New York Ave. NW
                                                            Suite 500, West Tower
   Shana E. Scarlett                                        Washington, DC 20005
   HAGENS BERMAN SOBOL SHAPIRO LLP                          Tel: (202) 408-4600
   715 Hearst Avenue, Suite 202                             bjohnson@cohenmilstein.com
   Berkeley, California 94710                               bbrown@cohenmilstein.com
   Telephone: (510) 725-3000                                dsilvennan@cohenmil stein. com
   Facsimile: (510) 725-3001                                adeich@cohenmilstein.com
   sbanas@hbsslaw.com
                                                            Proposed Interim Lead Counselfor
   Interim Lead Counselfor the End-User                     End-User Consumer Indirect
   Consumer Indirect Purchaser Plaintiffs Class             Purchaser Plaintiffs Class



   DATED:      / /2�/2021


    c»A�.
   Carrie C. Mahan (#459802)
   Christopher J. Abbott (lf-1014487)
   WEIL GOTSHAL & MANGES LLP
   2001 M Street N.W., Suite 600
   Washington, D.C. 20036
   Telephone: (202) 682-7000
   Facsimile: (202) 857-0940
   carri e.mahan@weil.com
   christopher.abbott@weil.com

   Counselfor Pilgrim 's Pride Corporation



                                                  24
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 30 of 163 PageID #:306711




                    EXHIBIT B
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 31 of 163 PageID #:306712




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


     IN RE: BROILER CHICKEN ANTITRUST                     Case No. 1:16-cv-08637
     LITIGATION



     THIS DOCUMENT RELATES TO:

     THE END-USER CONSUMER PLAINTIFF
     ACTION


      SETTLEMENT AGREEMENT BETWEEN END-USER CONSUMER PLAINTIFFS
                            AND MAR-JAC

         This Settlement Agreement (“Settlement Agreement” or “Agreement”) is made and

 entered into as of the Execution Date, by and between Mar-Jac1 and the End-User Consumer

 Plaintiffs (“Plaintiffs” or “EUCPs”) individually and on behalf of a class of indirect purchasers

 of Broilers, as defined herein, subject to the approval of the Court (the “Settlement Class” or “the

 Class”).

                                                 RECITALS

         A.       Plaintiffs are prosecuting the above-captioned Action on their own behalf and on

 behalf of the Class. Plaintiffs and the putative class are currently represented by interim Class

 Counsel.

         B.       The Action is being litigated in the United States District Court for the Northern

 District of Illinois in coordination with lawsuits being brought by other plaintiffs and putative

 classes. The Direct Purchaser Plaintiffs are direct purchasers seeking to represent a class of


 1
  “Mar-Jac” or “Settling Defendant” refers to Mar-Jac Poultry, Inc., Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL,
 LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC, and Mar-Jac Holdings, Inc. (collectively, “Settling Defendant”).
 (Mar-Jac Holdings, Inc. is incorrectly named in the Operative Complaint as Mar-Jac Holdings, LLC.)
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 32 of 163 PageID #:306713




 direct purchasers. The Direct Action Plaintiffs are direct purchasers represented by separate

 counsel (i.e., counsel other than counsel for the class of direct purchasers). The Commercial and

 Institutional Indirect Purchaser Plaintiffs are indirect purchasers seeking to represent a different

 group of indirect purchasers than the indirect purchasers the EUCPs are seeking to represent.

 The United States Department of Justice has also intervened in the litigation. The EUCP lawsuit

 that is the subject of this settlement shall be referred to as the “Action.” The entire collection of

 matters before the Court in this consolidated proceeding shall be referred to as the “Litigation.”

           C.   Plaintiffs have alleged, among other things, that Mar-Jac entered into a contract,

 combination or conspiracy in restraint of trade, the purpose and effect of which was to suppress

 competition and to allow Mar-Jac to charge supra-competitive prices during the Class Period, in

 violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 and the antitrust laws, unfair

 competition laws, consumer protection laws, and unjust enrichment common laws of certain

 states.

           D.   Settling Defendant denies all allegations of wrongdoing in both the Action and the

 Litigation and would assert numerous defenses to Plaintiffs’ claims if required to do so.

           E.   This Settlement Agreement shall not be deemed or construed to be an admission

 or evidence of any violation of any statute, law, rule, or regulation or of any liability or

 wrongdoing by the Settling Defendant or of the truth of any of Plaintiffs’ Claims or allegations,

 nor shall it be deemed or construed to be an admission or evidence with respect to any of Settling

 Defendant’s defenses.

           F.   Class Counsel have conducted an investigation into the facts and law regarding

 the Action and the possible legal and factual defenses thereto and have concluded that a

 settlement with Settling Defendant according to the terms set forth below is fair, reasonable,




                                                   2
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 33 of 163 PageID #:306714




 adequate, and beneficial to and in the best interests of the Class, given the uncertainties, risks,

 and costs of continued litigation.

          G.     Despite its belief that it did nothing wrong or illegal, that it is not liable for and

 has strong defenses to the Claims asserted by Plaintiffs, and that it would prevail at trial, Settling

 Defendant desires to settle the Action to avoid the significant further expense, inconvenience,

 disruption, and burden of litigation and any other present or future litigation arising out of the

 facts that gave rise to this Litigation, and to avoid the risks inherent in uncertain and complex

 litigation and trial, and thereby put to rest this controversy.

          H.     Arm’s-length settlement negotiations have taken place between Class Counsel

 and the Settling Defendant’s Counsel, and this Agreement has been reached as a result of those

 negotiations.

          I.     The Parties to this Agreement desire to fully and finally compromise and settle all

 actual and potential Claims arising from or in connection with the Action and the factual

 allegations underlying the Action, and to avoid the costs and risks of protracted litigation and

 trial.

          IT IS HEREBY AGREED, by and among the Settling Parties, that this Action and all

 Released Claims are finally and fully settled and compromised as to the Released Parties and that

 this Action shall be dismissed in its entirety with prejudice as to the Settling Defendant, subject

 to approval of the Court pursuant to Rule 23 of the Federal Rules of Civil Procedure, upon and

 subject to the following terms and conditions:

 I.       DEFINITIONS

          A.     Class Definition.

          “Settlement Class” or “Class” means the class described in Section II(G)(2) below.




                                                     3
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 34 of 163 PageID #:306715




          B.    General Definitions.

                1.       “Action” means the End-User Consumer Plaintiff lawsuit in the Litigation

 captioned In re Broiler Chicken Antitrust Litigation, 1:16-cv-08637 (N.D. Ill.), which is

 currently pending in the United States District Court for the Northern District of Illinois.

                2.       “Broilers” are chickens raised for meat consumption to be slaughtered

 before the age of 13 weeks, and which may be sold in a variety of forms, including fresh or

 frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value added product, but

 excluding chicken that is grown, processed, and marketed according to halal, kosher, free range,

 or organic standards.

                3.       “Claims” means any and all actual or potential causes of action, claims,

 contentions, allegations, assertions of wrongdoing, damages, losses, or demands for recoveries,

 remedies, or fees complained of, relating or referred to, or arising from, the conduct alleged in

 the Action.

                4.       “Claims Administrator” means the third party to be retained by Class

 Counsel and approved by the Court to manage and administer the process by which Class

 Members are notified of the Settlement Agreement and paid from the Net Settlement Fund.

                5.       “Class Member” or “Settlement Class Member” means each member of

 the putative Settlement Class that does not timely and properly exclude themselves from the

 Class.

                6.       “Class Notice” means the notice to the Class that is approved by the Court,

 in accordance with Section II(G)(4) below.

                7.       “Class Period” means the period from and including January 1, 2009

 through July 31, 2019.




                                                   4
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 35 of 163 PageID #:306716




                8.      “Class Counsel” and “Settlement Class Counsel” mean the law firm of

 Hagens Berman Sobol Shapiro LLP.

                9.      “Complaint” or “Operative Complaint” means the Fifth Consolidated

 Amended Class Action Complaint in the Action (ECF 3748).

                10.     “Court” or “District Court” means the United States District Court for the

 Northern District of Illinois and the Honorable Thomas M. Durkin or his successor, or any other

 Court in which the Action is proceeding.

                11.     “Date of Final Approval” means the date on which the Court enters an

 order granting final approval to this Settlement Agreement, pursuant to Rule 23(e) of the Federal

 Rules of Civil Procedure, as provided in Section II(G)(7) below.

                12.     “Date of Preliminary Approval” means the date on which the Court enters

 an order granting preliminary approval to this Settlement Agreement, pursuant to Rule 23(e) of

 the Federal Rules of Civil Procedure, as provided in Section II(G)(3) below.

                13.     “Defendant” or “Defendants” means any or all of the Defendants named in

 the Action, now or in the future.

                14.     Effective Date” shall be the date the settlement contemplated by this

 Settlement Agreement becomes final as set forth in Section II(G)(9), entitled “When Settlement

 Becomes Final.”

                15.     “Execution Date” means the date on which this Settlement Agreement is

 entered into and executed by all Parties.

                16.     “Escrow Account” means the account with the Escrow Agent that holds

 the Settlement Fund.




                                                 5
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 36 of 163 PageID #:306717




                  17.   “Escrow Agent” means the bank into which the Settlement Fund shall be

 deposited and maintained as set forth in Section II(E) of this Agreement.

                  18.   “Fairness Hearing” means a hearing on the settlement contemplated in this

 Settlement Agreement held by the Court to determine whether the proposed settlement is fair,

 reasonable, and adequate, and whether it should be finally approved by the Court.

                  19.   “Net Settlement Fund” means the Settlement Fund, plus accrued interest,

 less any award of attorneys’ fees, service awards to Plaintiffs, or reimbursement of expenses and

 less applicable taxes, tax preparation expenses, and costs of notice and administration, that may

 be awarded or approved by the Court.

                  20.   “Opt-Out Claim” means any claim, as set forth in Section II(G)(3) and (4)

 of this Settlement Agreement, made by a Person, otherwise qualifying as a member of the Class,

 that has validly and timely excluded themselves from the Class.

                  21.   “Order and Final Judgment” means the order and final judgment of the

 Court approving this Settlement Agreement, as described in Section II(G)(7) below.

                  22.   “Parties” or “Settling Parties” means Settling Defendant and the Class, as

 represented by End-User Consumer Plaintiffs.

                  23.   “Person(s)” includes an individual and an entity.

                  24.   “Plaintiffs” means End-User Consumer Plaintiffs as that term is used in

 the Complaint.

                  25.   “Released Claims” means any and all Claims and any and all existing or

 potential claims, demands, actions, suits, and causes of action, upon any theory of law or equity,

 whether class, individual, or otherwise in nature (whether or not any Class Member has objected

 to the settlement or makes a claim upon or participates in the Settlement Fund, whether directly,




                                                 6
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 37 of 163 PageID #:306718




 representatively, derivatively or in any other capacity) that the Releasing Parties (defined below),

 or each of them, ever had, now have, or hereafter can, shall, or ever may have on account of, or

 in any way arising out of, any and all known and unknown, foreseen and unforeseen, suspected

 or unsuspected, actual or contingent, liquidated or unliquidated, claims, demands, actions, suits,

 causes of action, injuries, damages or other relief, arising from or in connection with any act or

 omission through the date of Preliminary Approval, relating to or referred to in the Action or

 arising from the factual predicate of the Litigation. For the avoidance of doubt, “Released

 Claims” includes all claims that have been asserted, or could have been asserted, in the Action,

 including all claims in any way arising out of or relating to the purchase of Broilers produced,

 processed or sold by Mar-Jac or any of the other Defendants or Co-Conspirators.

                26.     Notwithstanding the above, “Released Claims” do not include claims

 asserted against any other Defendant or against any Unrelated Co-Conspirator.

                27.     “Released Parties” means jointly and severally, individually and

 collectively, the Settling Defendant, its predecessors, successors, assigns and affiliates; and any

 and all past, present, and future parents (including holding companies), owners, subsidiaries,

 divisions, departments, joint ventures, and affiliates, and all of their heirs, executors, devisees,

 administrators, officers, executives, directors, stockholders, partners, members, managers,

 agents, attorneys, advisors, auditors, accountants, contractors, servants, employees,

 representatives, insurers, and assignees. “Released Parties” includes, without limitation, any

 person or entity identified in the previous sentence who has been or in the future may be

 identified in the Litigation as a Co-Conspirator. “Released Parties” does not include any other

 Defendant or any Unrelated Co-Conspirator, either explicitly or as a third-party beneficiary.

                28.     “Releasing Parties” means jointly and severally, individually and




                                                    7
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 38 of 163 PageID #:306719




 collectively, Plaintiffs, the Class, and each Class Member, on behalf of themselves and any

 person or entity claiming by or through them, including without limitation, their respective

 predecessors, successors, and assigns; and any and all past, present, and future parents, owners,

 subsidiaries, divisions, departments, affiliates, heirs, executors, devisees, administrators, officers,

 directors, stockholders, partners, members, managers, principals, agents, attorneys, advisors,

 auditors, accountants, contractors, servants, employees, representatives, insurers, and assignees.

                  29.    “Settlement Agreement” means this document and the agreement

 reflected therein.

                  30.   “Settlement Amount” means the cash payment of $1,000,000 described in

 Section II(B)(1) below.

                  31.   “Settlement Fund” means the funds described in Section II(B) of this

 Settlement Agreement, plus accrued interest, in the separate Escrow Account for the settlement

 contemplated by this Settlement Agreement established in accordance with Section II(E) below.

                  32.   “Settling Defendant” means Mar-Jac Poultry, Inc., Mar-Jac Poultry MS,

 LLC, Mar-Jac Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC, and Mar-Jac

 Holdings, Inc.

                  33.   “Settling Defendant’s Counsel” means the law firms of Edward C.

 Konieczny LLC and Smith Gambrell & Russell, LLP.

                  34.   “Unrelated Co-Conspirator” means a Co-Conspirator that does not satisfy

 the criteria for inclusion as a “Released Party” in the first sentence of the definition of “Released

 Parties.”




                                                   8
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 39 of 163 PageID #:306720




 II.    SETTLEMENT

        A.      Appointment of Class Counsel and Removal of “Interim” Status

                       This Agreement is contingent upon the Court’s prior or contemporaneous

 approval of Class Counsel as class counsel (without the “interim” status) pursuant to Rule 23(g).

        B.      Performance By Mar-Jac

                1.      Settlement Payment. Mar-Jac shall pay $1.0 million ($1,000,000) in

 United States dollars, all in cash, as the Settlement Amount in settlement of the Action, inclusive

 of class recovery amounts, fees (including attorneys’ fees and any other fees), service awards,

 and costs. This Settlement Amount shall be paid by Mar-Jac into the Escrow Account described

 herein within thirty (30) calendar days of the Date of Preliminary Approval.

                        a.      Mar-Jac’s payment to the Escrow Agent described herein shall be

 by wire transfer pursuant to instructions from the Escrow Agent or Class Counsel.

                        b.      The payment described in Section II(B)(1) shall constitute the total

 Settlement Amount, and the obligations described in Section II(B) shall continue so long as this

 Settlement Agreement remains in effect.

                        c.      Each Class Member shall look solely to the Settlement Amount for

 settlement and satisfaction, as provided herein, of all Released Claims pursuant to this

 Agreement.

                        d.      Cooperation. As part of this Settlement, Mar-Jac will make

 reasonable efforts to provide a stipulation, declarations, or affidavits relating to the

 authentication or foundation for admissibility of documents, if it reasonably can do so in good

 faith and if reasonably requested by Plaintiffs in connection with the Action. Nothing in this

 paragraph shall prevent Mar Jac from objecting to any potential trial subpoena, stipulation,




                                                    9
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 40 of 163 PageID #:306721




 declaration or affidavit associated with this provision on any grounds permitted by law, including

 without limitation burden on a party or third-party, relevance, expense, or violation of the

 limitations set forth in scheduling and discovery orders in this Action. This cooperation is a

 material term of the Settlement.

        C.      Release of Claims.

                1.      Release. Upon the occurrence of the Effective Date, and in consideration

 of the valuable consideration set forth in this Agreement, the Releasing Parties shall be deemed

 to have, and by operation of the Order and Final Judgment shall have, hereby fully, finally, and

 forever completely compromised, settled, released, acquitted, resolved, relinquished, waived, and

 discharged the Released Parties of all Released Claims.

                2.      Covenant Not to Sue. The Releasing Parties covenant not to sue or

 otherwise seek to establish liability against the Released Parties for any transaction, event,

 circumstance, action, failure to act, or occurrence of any sort or type arising out of or related to

 the Released Claims, including, without limitation, seeking to recover damages or other relief

 relating to any of the Released Claims. This Paragraph shall not apply to any action to enforce

 this Settlement Agreement.

                3.      Full Release. The Parties to this Agreement expressly agree and confirm

 that the Released Claims as set forth in Section I(B)(25) and the provisions of Section II(C) shall

 be interpreted as broadly as possible and to the fullest extent permitted by law and constitute a

 full and final release of the Released Parties by the Releasing Parties of the Released Claims.

                4.      Waiver. Upon the Date of Final Approval, the Releasing Parties shall be

 deemed to have, and by operation of the Order and Final Judgment shall have, with respect to the

 subject matter of the Released Claims, expressly waived and released the provisions, rights, and




                                                   10
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 41 of 163 PageID #:306722




 benefits of Section 1542 of the California Civil Code (providing “A GENERAL RELEASE

 DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES

 NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

 EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE

 MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR

 RELEASED PARTY.”) and Section 20-7-11 of the South Dakota Codified Laws (providing “A

 GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES

 NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING

 THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED

 HIS SETTLEMENT WITH THE DEBTOR.”).

         The Releasing Parties shall further be deemed to have, and by operation of the Order and

 Final Judgment shall have, expressly waived all similar provisions, statutes, regulations, rules, or

 principles of law or equity of any other state or applicable jurisdiction, or principle of common law.

 The Releasing Parties acknowledge that they are aware that they may hereafter discover facts in

 addition to, or different from, those facts which they now know or believe to be true with respect to

 the subject matter of the Released Claims, but that it is their intention to fully, finally, and forever

 release, acquit, relinquish and discharge the Released Parties of all Released Claims, and, upon the

 Date of Final Approval, shall be deemed to have, and by operation of the Order and Final

 Judgment, shall have, fully, finally, and forever released, acquitted, relinquished, waived, and

 discharged the Released Parties of all Released Claims, known or unknown, suspected or

 unsuspected, contingent or non-contingent, whether or not concealed or hidden, without regard to

 the subsequent discovery or existence of any additional or different facts. The Releasing Parties

 intend and, by operation of the Order and Final Judgment, shall be deemed to have acknowledged




                                                   11
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 42 of 163 PageID #:306723




 that the foregoing waiver was separately bargained for and a key element of the settlement of

 which this waiver and release is a part.

                5.      Effect of this Settlement Agreement on Final Judgment as to other

 Defendants. Plaintiffs have been provided with a copy of the agreement entered into by certain

 Defendants dated February 25, 2020 (hereinafter referred to as “Defendants’ Agreement”). The

 defined terms in Defendants’ Agreement shall have the same meaning when used in this Settlement

 Agreement. Plaintiffs agree that notwithstanding anything to the contrary contained in this

 Settlement Agreement, Plaintiffs shall reduce the dollar amount collectable from the parties to the

 Defendants’ Agreement pursuant to any Final Judgment by a percentage equal to the Sharing

 Percentage of Mar-Jac, calculated pursuant to Section 4 and Exhibits A and B of Defendants’

 Agreement (as illustrated by the Appendix to Defendants’ Agreement) as if Mar-Jac had not

 settled, had been found liable on the claim, and was a Sharing Party with respect to the Final

 Judgment. Plaintiffs agree that this undertaking is also for the benefit of any Defendant that is a

 party to the Defendants’ Agreement and that this undertaking may be enforced by any or all of

 such Defendants as third party beneficiaries hereof.        Any ambiguity in this Paragraph or

 inconsistency between this Settlement Agreement and the Defendants’ Agreement shall be

 resolved in favor of the Defendants’ Agreement, including, without limitation, Sections 6.D.1 and

 6.D.2 thereof. Plaintiffs further represent and warrant that they have not reached any agreement

 to provide any portion of the settlement proceeds provided hereunder to any person or entity that

 is not explicitly identified as a releasor in this Settlement Agreement, except for proceeds received

 by Plaintiffs’ attorneys for payment of attorneys’ fees. Plaintiffs shall use their best efforts to

 ensure that this Settlement Agreement constitutes a Qualified Settlement under Defendants’

 Agreement and to effectuate the intent of the parties to the Defendants’ Agreement to treat this




                                                  12
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 43 of 163 PageID #:306724




 Settlement Agreement as a Qualified Settlement, including (as may be necessary) to make any

 amendments to this Settlement Agreement to reflect the intent to treat the Settlement Agreement

 as a Qualified Settlement.

        D.      Claims Administrator. Pursuant to the Preliminary Approval Order, and subject

 to Court approval, Class Counsel shall engage a qualified Claims Administrator. The Claims

 Administrator will assist with the settlement claims process as set forth herein.

                1.      The Claims Administrator shall effectuate the notice plan approved by the

 Court in the Preliminary Approval Order, shall administer and calculate the claims, and shall

 oversee distribution of the Net Settlement Fund in accordance with the plan of distribution.

                2.      The Claims Administrator also shall assist in the development of the plan

 of distribution and the resolution of any disputes regarding the plan of distribution.

        E.      Settlement Fund Administration. The Settlement Fund shall be administered

 pursuant to the provisions of this Settlement Agreement and subject to the Court’s continuing

 supervision and control, until the funds in the Settlement Fund are fully distributed, as follows:

                1.      The Settlement Fund shall be established within an Escrow Account and

 administered by an Escrow Agent designated by Class Counsel and administered by an Escrow

 Agent designated by Class Counsel.

                2.      Except as provided herein, the Class, Class Counsel, Settling Defendant,

 and Settling Defendants’ Counsel shall have no responsibility, financial obligation, or liability

 for any fees, costs, or expenses related to providing notice to the Class, obtaining approval of the

 settlement, or administering the settlement. Such fees, costs and expenses shall be paid solely

 from the Settlement Fund, subject to any necessary Court approval.




                                                  13
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 44 of 163 PageID #:306725




                3.      Class Counsel may request an order from the Court authorizing Class

 Counsel to withdraw from the Settlement Fund up to $200,000 to pay the costs for notice and

 administration of this settlement, provided however that no funds shall be advanced from the

 Settlement Fund prior to the date the Court approves a plan of notice and distribution. In the

 event that Court-ordered notice and administration costs exceed $200,000, Plaintiffs and Class

 Counsel may apply to the Court to pay such additional notice and administration costs from the

 Settlement Fund. Up to $200,000 of notice and administration costs shall be nonrefundable in

 the event that, for any reason, the settlement contemplated in this Settlement Agreement is not

 finally approved. The costs for notice and administration of the settlement will be pro-rated with

 other settlements to the extent possible.

                4.      Under no circumstances will Settling Defendant or the Released Parties be

 required to pay more than the Settlement Amount pursuant to this Settlement Agreement and the

 settlement set forth herein. For purposes of clarification, the payment of any fee and expense

 award, the notice and administrative costs (including payment of any applicable fees to Escrow

 Agent), any service awards to Plaintiffs, payments to Class Members and any other costs

 associated with the implementation of this Settlement Agreement shall be exclusively paid from

 the Settlement Fund.

                5.      No other funds shall be paid or disbursements made from the Settlement

 Fund without an order of the Court.

                6.      The Escrow Agent shall, to the extent practicable, invest the funds

 deposited in the Settlement Fund in discrete and identifiable instruments backed by the full faith

 and credit of the United States Government, or fully insured by the United States Government or

 any agency thereof, including a United States Treasury Fund or a bank account that is either:




                                                 14
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 45 of 163 PageID #:306726




 (i) fully insured by the Federal Deposit Insurance Corporation; or (ii) secured by instruments

 backed by the full faith and credit of the United States Government. The proceeds of these

 accounts shall be reinvested in similar instruments at their then-current market rates as they

 mature. All risks related to the investment of the Settlement Fund in accordance with the

 investment guidelines set forth in this paragraph shall be borne by the Settlement Fund. Any

 cash portion of the Settlement Fund not invested in instruments of the type described in the first

 sentence of this Section II(E)(6) shall be maintained by the Escrow Agent, and not commingled

 with any other funds or monies, in a federally insured bank account. Subsequent to payment into

 the Settlement Fund pursuant to Section II(B)(1), neither the Settling Defendant, any other

 Released Party, nor Settling Defendant’s Counsel shall bear any responsibility or risk related to

 the Settlement Fund or the Net Settlement Fund.

                7.      The Parties agree that the Settlement Fund and the Net Settlement Fund

 are each intended to be a “Qualified Settlement Fund” within the meaning of Treasury

 Regulation § 1.468B-1 and that the Escrow Agent, as administrator of the Qualified Settlement

 Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible

 for filing tax returns for the Escrow Account and paying from the Escrow Account any Taxes, as

 defined below, owed with respect to the Escrow Account. In addition, Class Counsel shall

 timely make, or cause to be made, such elections as necessary or advisable to carry out the

 provisions of this paragraph, including the “relation-back election” (as defined in Treas. Reg. §

 1.468B-1) back to the earliest permitted date. Such election shall be made in compliance with the

 procedures and requirements contained in such regulations. The Settling Defendant, other

 Released Parties, and the Settling Defendant’s Counsel shall have no liability or responsibility of

 any sort for filing any tax returns or paying any Taxes with respect to the Escrow Account.




                                                 15
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 46 of 163 PageID #:306727




                8.     All: (i) taxes on the income of the Settlement Fund (“Taxes”), and

 (ii) expenses and costs incurred in connection with the taxation of the Settlement Fund

 (including, without limitation, reasonable expenses of tax attorneys and accountants) shall timely

 be paid by the Escrow Agent out of the Settlement Fund. The Class Members shall be solely

 responsible for paying any and all federal, state, and local income taxes due on any distribution

 made to them pursuant to the settlement provided herein.

                9.     After the Date of Final Approval, the Net Settlement Fund shall be

 disbursed in accordance with a plan of distribution to be approved by the Court. The Class

 Members shall look solely to the Net Settlement Fund for full and complete settlement and

 satisfaction of any and all Released Claims with respect to the Released Parties and shall not be

 entitled to any other payment or relief from the Released Parties. The timing of a motion to

 approve a plan of distribution of the Net Settlement Fund created by this Settlement Agreement

 shall be in the discretion of Class Counsel, and may be combined with a plan to distribute

 proceeds from other settlements in this Action.

        F.      No Reversion.

                1.     Settling Defendant shall have no rights to reversion, except as provided in

 Section II(G)(10) of this Settlement Agreement. In the event of a reversion, the Settlement Amount

 less up to $200,000 of previously-spent notice and administrative costs shall be returned to the

 Settling Defendant.

                2.     In the event that Class Members request exclusion from the Class or bring

 Opt-Out Claims, neither those requests nor the Opt-Out Claims shall have any effect on this

 Settlement Agreement.




                                                   16
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 47 of 163 PageID #:306728




        G.      Approval of Settlement Agreement and Dismissal of Claims.

                1.      Cooperation. Plaintiffs and Settling Defendant shall use their reasonable

 best efforts to effectuate this Settlement Agreement, including cooperating in promptly seeking

 the Court’s approval of the Settlement Agreement, the giving of appropriate class notice under

 Federal Rules of Civil Procedure 23(c) and (e), and the prompt, complete, and final dismissal

 with prejudice of the Action as to the Settling Defendant only.

                2.      Settlement Class Certification. Plaintiffs shall seek, and Settling

 Defendant shall not object to, appointment of Class Counsel as Settlement Class Counsel for

 purposes of this settlement, and certification in the Action of a Class for settlement purposes

 only, defined as follows:

                The “Settlement Class” is consistent with the one alleged in the End-
                User Consumer Plaintiffs’ Fifth Consolidated Amended Class
                Action Complaint, Aug. 7, 2020, ECF Nos. 3747 (redacted), 3748
                (sealed), defined as: All persons and entities who indirectly
                purchased the following types of fresh or frozen raw chicken—
                namely, whole birds (with or without giblets), whole cut-up birds
                purchased within a package, or “white meat” parts including breasts
                and wings (or cuts containing a combination of these), but excluding
                chicken that is marketed as halal, kosher, free range, or organic—
                from Defendants or alleged co-conspirators for personal
                consumption, where the person or entity purchased in California,
                District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas,
                Maine, Massachusetts, Michigan, Minnesota, Missouri, Nebraska,
                Nevada, New Hampshire, New Mexico, New York, North Carolina,
                Oregon, Rhode Island (after July 15, 2013), South Carolina, South
                Dakota, Tennessee, Utah, and Wisconsin from January 1, 2009
                (except for Rhode Island, which is from July 15, 2013) to July 31,
                2019.

                3.      Preliminary Approval. Plaintiffs shall submit to the District Court a

 motion, at such time deemed appropriate in the discretion of Class Counsel (but as soon as is

 reasonably practicable after the Execution Date), requesting entry of an order preliminarily

 approving the settlement (“Preliminary Approval Order”). Settling Defendant shall not oppose



                                                 17
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 48 of 163 PageID #:306729




 and shall reasonably cooperate in such motion. A reasonable time before filing such motion,

 Class Counsel shall provide the Settling Defendant’s Counsel with a draft of such motion for

 review. To the extent that Mar-Jac objects to any aspect of the motion, it shall communicate

 such objection to Co-Lead Counsel and the Parties shall meet and confer regarding any such

 objection. The proposed Preliminary Approval Order shall provide that, inter alia:

                         a.         the settlement proposed in the Settlement Agreement has been

 negotiated at arm’s length and is preliminarily determined to be fair, reasonable, adequate, and in

 the best interests of the Class;

                         b.         the Claims Administrator is appointed;

                         c.         the proposed Class Notice meets the requirements of Rule 23 of

 the Federal Rules of Civil Procedure and due process, and constitutes the best notice practicable

 under the circumstances for settlement purposes;

                         d.         after Class Notice has been carried out, a hearing on the settlement

 proposed in this Settlement Agreement shall be held by the Court to determine whether the

 proposed settlement is fair, reasonable, and adequate, and whether it should be finally approved

 by the Court (the “Fairness Hearing”);

                         e.         Class Members who wish to exclude themselves must submit an

 appropriate and timely request for exclusion;

                         f.         Class Members who wish to object to this Agreement must submit

 an appropriate and timely written statement of the grounds for objection;

                         g.         Class Members who wish to appear in person to object to this

 Agreement may do so at the Fairness Hearing pursuant to directions by the Court; and




                                                     18
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 49 of 163 PageID #:306730




                        h.      All proceedings in the Action with respect to Settling Defendant

 and Plaintiffs are stayed until further order of the Court, except as may be necessary to

 implement the settlement or comply with the terms thereof.

                4.      Class Notice. The Class Notice shall provide for a right of exclusion, as

 set forth in Section II(G)(3). The Class Notice shall also provide for a right to object to the

 proposed settlement. Individual notice of the settlement to all Class Members who can be

 identified through reasonable effort shall be mailed or emailed to those Class members in

 conformance with a notice plan to be approved by the Court. Class Counsel will undertake all

 reasonable efforts to notify potential Class Members of the settlement. The timing of a motion to

 approve notice to the Class of this Settlement Agreement shall be in the discretion of Class

 Counsel, and may be combined with notice of other settlements in this Action.

                5.      Cost of Class Notice. The costs of providing Class Notice to Class

 Members shall be paid by the Escrow Agent from the Settlement Fund pursuant to Section

 II(E)(2) and (3).

                6.      CAFA Notice. Within ten (10) days of the filing of this Settlement

 Agreement in court in connection with the above-mentioned motion for preliminary approval,

 Settling Defendant will provide to the appropriate state officials and the appropriate federal

 official the notice required by the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b)

 (“CAFA”).

                7.      Final Approval. If this Settlement Agreement is preliminarily approved

 by the Court, the Class and Class Counsel shall seek entry of an Order and Final Judgment. A

 reasonable time before filing such motion, Class Counsel shall provide the Settling Defendant’s

 Counsel with a draft of such motion for review. To the extent that Mar-Jac objects to any aspect




                                                  19
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 50 of 163 PageID #:306731




 of the motion, it shall communicate such objection to Class Counsel and the Parties shall meet

 and confer regarding any such objection. The motion for Final Approval shall seek an entry of

 an order and Final Judgment that, inter alia:

                        a.     finally approves this Settlement Agreement and its terms as being a

 fair, reasonable, and adequate settlement as to the Class Members within the meaning of Rule 23

 of the Federal Rules of Civil Procedure and directing its consummation according to its terms

 and conditions, without material modification of those terms and conditions;

                        b.     determines that the Class Notice constituted, under the

 circumstances, the most effective and practicable notice of this Settlement Agreement and the

 Fairness Hearing, and constituted due and sufficient notice for all other purposes to all Persons

 entitled to receive notice;

                        c.     orders that all Claims made against the Settling Defendant in the

 Action be dismissed with prejudice and without further costs or fees;

                        d.     requires Class Counsel to file with the Clerk of Court a record of

 potential Class Members that timely excluded themselves from the Class, and to provide a copy

 of the record to Settling Defendant’s Counsel;

                        e.     incorporates the Release set forth in this Agreement and makes the

 Release effective as of the Effective Date as to the EUCPs and all Class Members that did not

 file a timely notice for exclusion;

                        f.     enjoins Plaintiffs from suing, directly or indirectly, any of the

 Released Parties for any of the Released Claims;

                        g.     confirms that Settling Defendant has provided the appropriate

 notice pursuant to CAFA;




                                                  20
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 51 of 163 PageID #:306732




                        h.     determines under Federal Rule of Civil Procedure 54(b) that there is

 no just reason for delay and directs that the judgment of dismissal as to the Settling Defendant

 shall be final and entered forthwith, and stating:

                                i. Final judgment as to the EUCP action is entered in favor of the

                                Settling Defendant; and

                                ii. Final judgment is granted in favor of the Released Parties on

                                any Released Claim of a Class Member that did not file a timely

                                notice for exclusion.

                        i.     reserves to the Court exclusive jurisdiction over the settlement and

 this Settlement Agreement, including the administration and consummation of this Agreement;

                        j.     orders that Settlement Funds may be disbursed as provided in the

 Final Approval Order or other order of the Court.

                8.      Class Counsel Fees and Expenses; No Other Costs.

                        a.      Settling Defendant shall have no responsibility for any other costs,

 including Class Counsel’s attorneys’ fees, costs, and expenses, service awards or the fees, costs,

 or expenses of any Plaintiff’s or Class Member’s respective attorneys, experts, advisors, or

 representatives, provided, however, that with respect to the Action, including this Settlement

 Agreement, Settling Defendant shall bear its own costs and attorneys’ fees.

                        b.      At their discretion and after proper notice to the Class and

 opportunity to object, Class Counsel may seek a court order granting attorneys’ fees and

 expenses from the Settlement Fund, separately or in conjunction with other settlements. Any

 such attorneys’ fees will be paid out of the Settlement Amount, and Settling Defendant shall

 have no additional obligation to pay any fees or expenses of Class Counsel.




                                                  21
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 52 of 163 PageID #:306733




                        c.      At their discretion and after proper notice to the Class and

 opportunity to object, Class Counsel may seek from the Settlement Fund, separately or in

 conjunction with other settlements, a court order granting reimbursement of costs and service

 awards for the work Plaintiffs performed on behalf of the class, and to compensate for the time

 and expense they have incurred in bringing this Action. Any such payments for reimbursements

 of costs or service awards will not be paid until after the Effective Date, and Settling Defendant

 shall have no additional obligation to pay any such costs or service awards.

                        d.      The procedure for and the allowance or disallowance by the Court

 of any applications by Class Counsel for attorneys’ fees and expenses or the expenses of or

 service awards to Plaintiffs to be paid out of the Settlement Fund are not part of or a condition to

 the settlement set forth herein, and are to be considered by the Court separately from the Court’s

 consideration of the fairness, reasonableness, and adequacy of the settlement set forth in this

 Agreement, and any order or proceeding relating to any application for attorneys’ fees or

 expenses or service awards shall not operate to terminate or cancel this Agreement or the

 releases set forth herein, or affect or delay the finality of the judgment approving this settlement.

                        e.      Within 15 days after any order by the Court awarding attorneys’

 fees, expenses, or class representative costs or service awards, the Escrow Agent shall pay the

 approved attorneys’ fees, costs, and service awards via wire transfer from the Settlement Fund as

 directed by Class Counsel in accordance with the Court’s order. In the event the amount of

 attorneys’ fees, costs, or service awards is reduced on appeal, Class Counsel shall, within 30

 days of such appellate order, cause the difference in the amount paid and the amount awarded on

 appeal to be returned to the Settlement Fund.




                                                  22
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 53 of 163 PageID #:306734




                9.      When Settlement Becomes Final. The settlement contemplated by this

 Settlement Agreement shall become final on the date that: (a) the Court has entered the Order

 and Final Judgment approving this Settlement Agreement, and all of its material terms and

 conditions, in accordance with Section II(G)(7), above, under Rule 23(e) of the Federal Rules of

 Civil Procedure and dismissing the Action as against the Settling Defendant with prejudice as to

 all Class Members and without costs; and (b) the time for appeal or to seek permission to appeal

 from the Court’s approval of this Settlement Agreement and entry of the Order of Final

 Judgment, as described in Section II(G)(7) above, has expired with no appeal having been filed

 or, if appealed, approval of this Settlement Agreement and the Order and Final Judgment has

 been affirmed in all material respects by the court of last resort to which such appeal has been

 taken and such affirmance is no longer subject to further appeal or review.

                10.     Termination and Rescission. If the Court declines to grant either

 preliminary or final approval to this Settlement Agreement or any material part hereof (as set

 forth in Sections II(G)(3) or (G)(7) above, respectively), or if the Court approves this Settlement

 Agreement in a materially modified form, or if after the Court’s approval, such approval is

 materially modified or set aside on appeal, or if the Court does not enter the Final Order and

 Judgment, or if the Court enters the Final Order and Judgment and appellate review is sought and

 on such review such Final Order and Judgment is not affirmed (collectively “Triggering

 Events”), then Settling Defendant and Plaintiffs shall each, in their respective sole and absolute

 discretion, have the option to rescind this Settlement Agreement in its entirety by providing

 written notice of their election to do so (“Termination Notice”) to each other within thirty (30)

 calendar days of such Triggering Event. For purposes of this Section II(G)(10), a material

 modification includes but is not limited to any modification to the Settlement Amount or the




                                                 23
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 54 of 163 PageID #:306735




 scope of the Released Claims pursuant to Section I(B) and Section II(C).       In no way shall

 Plaintiffs have the right to rescind, cancel or terminate this Settlement Agreement if the Court

 fails or refuses to grant any requested attorneys’ fees, any costs, or any service awards to Class

 Representatives.

                11.     No Admission.

                        a.      Settling Defendant denies all allegations of wrongdoing in the

 Action and the Litigation. Nothing in this Settlement Agreement, nor any statements,

 negotiations, documents, or discussions associated with it, constitutes an admission by Settling

 Defendant or any Released Party as to the merits of the allegations that have been made, could

 have been made, or could be made in the Action or the Litigation, or an admission by Plaintiffs

 or the Class of the validity of any defenses that have been or could be asserted by Settling

 Defendant.

                        b.      This Settlement Agreement, its terms, and any agreement or order

 relating thereto, shall not be deemed to be, and shall not be, offered by any of the Settling Parties

 to be received in any civil, criminal, administrative, or other proceeding, or utilized in any

 manner whatsoever as, a presumption, a concession, or an admission of any fault, wrongdoing,

 or liability whatsoever on the part of the Settling Defendant or other Released Parties; provided,

 however, that nothing contained in this Section II(G)(11) shall prevent this Settlement

 Agreement (or any agreement or order relating thereto) from being used, offered, or received in

 evidence in any proceeding to approve, enforce, or otherwise effectuate the settlement (or any

 agreement or order relating thereto) or the Order and Final Judgment, or in which the

 reasonableness, fairness, or good faith of any Party participating in the settlement (or any

 agreement or order relating thereto) is in issue. This Settlement Agreement may, however, be




                                                  24
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 55 of 163 PageID #:306736




 filed and used in other proceedings, where relevant, to demonstrate the fact of its existence and

 of this settlement, including but not limited to the filing of the Settlement Agreement and/or the

 Order and Final Judgment in any other action that may be brought against any Released Party in

 order to support a defense or counterclaim based on principles of res judicata, collateral estoppel,

 release, good faith settlement, waiver, judgment bar or reduction, or any other theory of claim

 preclusion or issue preclusion or similar defense or counterclaim.

 III.   MISCELLANEOUS

        A.      Entire Agreement. This Settlement Agreement constitutes the entire agreement

 between Plaintiffs and Settling Defendant pertaining to the settlement of the Action against

 Settling Defendant and supersedes any and all prior and contemporaneous undertakings of

 Plaintiffs and Settling Defendant in connection therewith. All terms of the Settlement

 Agreement are contractual and not mere recitals.

        B.      Inurement. The terms of the Settlement Agreement are and shall be binding

 upon, to the fullest extent possible, each of the Releasing Parties and the Released Parties, and

 upon all other Persons claiming any interest in the subject matter hereto through any of the

 Parties, Releasing Parties, or Released Parties, including any Class Members.

        C.     Modification. This Settlement Agreement may be modified or amended only by a

 writing executed by Plaintiffs (through Class Counsel) and Settling Defendant, subject (if after

 preliminary or final approval) to approval by the Court. Amendments and modifications may be

 made without notice to the Class unless notice is required by law or by the Court.

        D.      Drafted Mutually. For the purpose of construing or interpreting this Settlement

 Agreement, Plaintiffs and Settling Defendant shall be deemed to have drafted it equally, and it

 shall not be construed strictly for or against any party.




                                                   25
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 56 of 163 PageID #:306737




        E.     Governing Law. All terms of this Settlement Agreement shall be governed by and

 interpreted according to the substantive laws of Illinois without regard to its choice-of-law or

 conflict-of-law principles.

        F.     Confidentiality. The Parties agree to continue to maintain the confidentiality of all

 settlement discussions and materials exchanged during the settlement negotiation. However,

 Plaintiffs and Settling Defendant immediately can inform other parties to this Action that they

 have reached a settlement agreement and disclose both the Settlement Amount and the

 cooperation obligations contained in this Settlement Agreement. Additionally, consistent with its

 obligations under the Defendants’ Agreement, Settling Defendant may share copies of this

 Settlement Agreement with parties to the Defendants’ Agreement.

        G.     Jurisdiction. This Settlement Agreement is subject to the continuing and

 exclusive jurisdiction of the Court for any suit, action, proceeding, or dispute arising out of or

 relating to this Settlement Agreement or the applicability of this Settlement Agreement,

 including, without limitation, any suit, action, proceeding, or dispute relating to the release

 provisions herein. If for any reason this Settlement Agreement is rescinded, terminated or fails

 to become effective, then, in such event, nothing in this Settlement Agreement or with regard to

 any conduct of Settling Defendant or Settling Defendant’s Counsel pursuant to any obligations

 Settling Defendant has under the Agreement shall constitute or are intended to be construed as

 any agreement to personal jurisdiction (general or specific) or subject matter jurisdiction so as to

 confer the jurisdiction of the District Court over Settling Defendant, nor shall it constitute any

 waiver of any defenses based on personal or subject matter jurisdiction.

        H.     Counterparts. This Settlement Agreement may be executed in counterparts by

 Class Counsel and Settling Defendant’s Counsel, each of which shall be deemed an original and




                                                  26
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 57 of 163 PageID #:306738




 all of which taken together shall constitute the same Settlement Agreement. A facsimile or .pdf

 signature shall be deemed an original signature for purposes of executing this Settlement

 Agreement.

        I.      Represented by Counsel. Plaintiffsand Settling Defendant acknowledge that

 each have been represented by counsel, and have made their own investigations of the matters

 covered by this Settlement Agreement to the extent they have deemed it necessary to do so and

 are not relying on any representation or warranty by the other Party other than as set forth herein.

 Therefore, the Settling Parties and their respective counsel agree that they will not seek to set

 aside any part of the Settlement Agreement on the grounds of mistake.

        J.      Authorization. Each of the undersigned attorneys represents that he or she is

 fully authorized to enter into and execute this Settlement Agreement, subject to Court approval;

 the undersigned Class Counsel represent that they are authorized to execute this Settlement

 Agreement on behalf of Plaintiffs; and the undersigned Settling Defendant’s Counsel represent

 that they are authorized to execute the Settlement Agreement on behalf of Settling Defendant.

        K.      Privilege. Nothing in this Settlement Agreement, settlement, or the negotiations

 or proceedings relating to the foregoing is intended to or shall be deemed to constitute a waiver

 of any applicable privilege or immunity, including, without limitation, the accountants’ privilege,

 the attorney-client privilege, the joint defense privilege, the common interest privilege, and the

 attorney work product immunity.

        L.      Notice. Any notice required pursuant to or in connection with this Settlement

 Agreement shall be in writing and shall be given by: (1) hand delivery; (2) registered or certified

 mail, return receipt requested, postage prepaid; or (3) UPS or similar overnight courier, with a

 courtesy copy by electronic mail, addressed, in the case of notice to any Plaintiff or Class




                                                  27
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 58 of 163 PageID #:306739




 Member, to Class Counsel at their addresses set forth below, and, in the case of notice to Settling

 Defendant, to Settling Defendants’ Counsel at the addresses set forth below, or such other

 addresses as Settling Defendant’s Counsel or Class Counsel may designate, from time to time, by

 giving notice to all Parties in the manner described in this Section III(L).



                For End-User Consumer Plaintiffs:

                Steve W. Berman
                HAGENS BERMAN SOBOL SHAPIRO LLP
                1301 Second Avenue, Suite 2000
                Seattle, Washington 98101
                (206) 623-7292
                steve@hbsslaw.com

                Shana E. Scarlett
                HAGENS BERMAN SOBOL SHAPIRO LLP
                715 Hearst Avenue, Suite 202
                Berkeley, California 94710
                Telephone: (510) 725-3000
                Facsimile: (510) 725-3001
                shanas@hbsslaw.com




                                                  28
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 59 of 163 PageID #:306740




              For Settling Defendant Mar-Jac


              Edward C. Konieczny
              Edward C. Konieczny LLC
              1201 Peachtree Street, NE
              Suite 1501
              Atlanta, Georgia 30361
              Telephone: (404) 380-1430
              Facsimile: (404) 382-6011
              ed@koniecznylaw.com

              David C. Newman
              SMITH, GAMBRELL & RUSSELL, LLP
              Promenade, Suite 3100
              1230 Peachtree Street, NE
              Atlanta, GA 30309
              dnewman@sgrlaw.com




                                               29
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 60 of 163 PageID #:306741
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 61 of 163 PageID #:306742




  Dated:                                 _________________________________

                                         Edward C. Konieczny
                                         Edward C. Konieczny LLC
                                         1201 Peachtree Street, NE
                                         Suite 1501
                                         Atlanta, Georgia 30361
                                         Telephone: (404) 380-1430
                                         Facsimile: (404) 382-6011

                                         David C. Newman
                                         SMITH, GAMBRELL & RUSSELL, LLP
                                         Promenade, Suite 3100
                                         1230 Peachtree Street, NE
                                         Atlanta, GA 30309
                                         dnewman@sgrlaw.com

                                         Counsel for Mar-Jac Poultry, Inc., Mar-Jac Poultry
                                         MS, LLC, Mar-Jac Poultry AL, LLC, Mar-Jac
                                         AL/MS, Inc., Mar-Jac Poultry, LLC and Mar-Jac
                                         Holdings, Inc.




                                         31
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 62 of 163 PageID #:306743




                    EXHIBIT C
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 63 of 163 PageID #:306744
DocuSign Envelope ID: FE173938-E274-4801-A9F5-C6BC4F13C3C1




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1 :16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer PlaintiffActions




                                    DECLARATION OF IAN ADAMS IN SUPPORT OF
                                   END-USER CONSUMER PLAINTIFFS' SETTLEtvIBNT
                                    WITH PILGRIM'S AND MAR-JAC DEFENDANTS




            010636-11/1378204 VI                             -1-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 64 of 163 PageID #:306745
DocuSign Envelope ID: FE173938-E274-4B01-A9F5-C6BC4F13C3C1




                      I, IAN ADAMS, declare as follows:

                      1.        I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                      2.        I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                      3.        The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                      4.        I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

             Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

             the proposed settlements, as it affects me and the members of the Class. Based upon this reading

             and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

             $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

             the Settlement Class. This would bring the total settlements to $181 million. I understand in

             general terms that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

             products (within the class definition) during the settlement class period; and (2) the number of




             010636- 11/1378204 VI                               -2-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 65 of 163 PageID #:306746
DocuSign Envelope ID: FE173938-E274-4B01-A9F5-C6BC4F13C3C1




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                      9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.      I understand that the proposed settlements include provisions that require

            Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                      11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

             Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

             reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

             the parties' respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             010636-11/1378204 VI                               -3-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 66 of 163 PageID #:306747
DocuSign Envelope JD; FE173938-E274-4B01-A9F5-C6BC4F13C3C1




                      12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/31/2021 [ 5:11 PM PDT
            the foregoing is true and correct. Executed                   in Honolulu, Hawaii.



                                                                                IAN ADAMS




             010636-11/1378204 Vl                               -4-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 67 of 163 PageID #:306748
DocuSign Envelope ID: 2AEDOC39-957B-4A9B-ABF4-3D9BB6A3CB74




                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1 :16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                    DECLARATION OF ANGELA ASHBY IN SUPPORT OF
                                    END-USER CONSUJvIBR PLAINTIFFS' SETTLEMENT
                                      WITH PILGRIM'S AND MAR-JAC DEFENDANTS




             010636-11/1378204 VJ                            -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 68 of 163 PageID #:306749
DocuSign Envelope ID: 2AEDOC39-957B-4A9B-ABF4-3D9BB6A3CB74




                      I, ANGELA ASHBY, declare as follows:

                      1.        I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                      2.        I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                      3.        The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be infonned of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                      4.        I have reviewed the terms of the settlements with the Pilgrim ' s and Mar-Jae

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

             and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

             $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

             general tenns that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




             010636-11/J 378204 VJ                               -2-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 69 of 163 PageID #:306750
DocuSign Envelope ID: 2AEDOC39-9578-4A9B-ABF4-309BB6A3CB74




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                      9.        I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.       I understand that the proposed settlements include provisions that require

            Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                       11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

            Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

            the parties' respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




             010636- 11/1378204 VJ                               -3-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 70 of 163 PageID #:306751
DocuSign Envelope ID: 2AEDOC39-957B"4A9B-ABF4-3D9BB6A3CB74




                    12. I declare under penalty of perjury under the laws of the United States of America that
                                                         7/28/2021 I 10:59 AM PDT
            the foregoing is true and correct. Executed                 in Omaha, Nebraska.



                                                              ~~GELAASHBY




            01 0636- 11/1378204 VJ                           -4-
]^_`abcdÿfdCase:
           ghi^jhÿk]l
                    ÿmnofmopqrfmpsrpntu
                    1:16-cv-08637      rvwwvrfxmnyxu
                                     Document     #:zftym Filed: 08/05/21 Page 71 of 163 PageID #:306752
                                                     4921-1




                                      ÿÿÿ ÿ
                                     ÿÿÿ ÿ
                                             ÿ ÿ
                                                   ÿ
                                                   ÿ
          ÿÿ!"ÿ#$#%ÿ&''()'ÿ ÿ ÿ
          "'*&'!ÿ                                  +,ÿ1-124./407236ÿ
          ÿ                                          ÿ
          ÿ                                        ÿ ÿ
          '012ÿ3+.45678ÿ69:862ÿ'+-ÿ                   $+7+P:Q96ÿ'0+5:2ÿR,ÿ34PS17ÿ
          ÿ                                            R:T128P:86ÿU4VT6ÿU6WWP6Xÿ',ÿ*19Q6P8ÿ
          ;<<ÿ>?@ABCDEÿFG?CHIDEÿJ<KL?MLNNÿ;OMLG?Cÿ     ÿ
          ÿ                                            ÿ
                                                   ÿ
          ÿ
                                                   ÿ
                          3#"&&'!ÿ!Yÿ"3&ÿ#$)"!Zÿÿ)([[!'ÿ!Yÿÿ
                           34()ÿ#!)(Rÿ["&'YY)\ÿ)''"R'ÿÿ
                             Z'$ÿ["*R\)ÿ&3ÿR&4U&#ÿ3Y3&')ÿ
                 ÿ




          01023241151367809ÿ1ÿ                         414ÿ
RSTUVWXYÿ[YCase:
           \]^S_]ÿ̀R1:16-cv-08637
                    aÿbcd[bdefg[behgecijgkllkg[mbcnmj
                                      Document     #:o[inb Filed: 08/05/21 Page 72 of 163 PageID #:306753
                                                      4921-1




                    ÿÿ ÿÿÿ!"ÿ
                  1#ÿ ÿ$ÿ%ÿ&%&'&(ÿ'ÿ)*ÿ+ÿÿ17#ÿÿ*'ÿ,%ÿ-%!+ÿÿ)*ÿ$))ÿ
          ))ÿ*&%ÿ%ÿ&ÿÿ(,%ÿÿ(ÿ%ÿ! (ÿ$,)%).ÿ))&.ÿ)*)#ÿ
                  8#ÿ ÿ$ÿÿÿ,%))&'ÿ&%ÿ/0ÿ23ÿ4256732ÿ896:;30ÿ<0=6=2>?=ÿ@6=6A#ÿ #ÿ124'4
          03760ÿ&ÿ&%ÿ)*ÿB%&)ÿ))ÿ&)&)ÿ ()ÿÿ)*ÿ )*%ÿ&)&)ÿÿ&%&#ÿÿ(C$&)ÿ)*&ÿ
          &'&)ÿ%ÿC*ÿÿ$.ÿ%ÿ)*ÿ))$%)ÿÿ&%ÿ(,,)ÿÿ%4Bÿ %($ÿ
          D&%)&EÿFBDGÿ$ )&%ÿÿ))%.EÿÿH,%ÿ%ÿ'&ÿ!ÿ%ÿ&%ÿ(,,)ÿÿ
          ,,'ÿÿ)*ÿ))$%)ÿ!&)*ÿD&+&$Eÿ%ÿI4Jÿ%%)#ÿ
                  3#ÿ K*ÿ&%$)&%ÿ%ÿ&(ÿ&%ÿ$.ÿ,&ÿ)&%ÿ$&%ÿ)(#ÿÿÿÿ
          ,%))&'ÿÿ(%)%ÿ)*)ÿ&)ÿ&ÿ$.ÿ,%&C&&).ÿ)ÿCÿ&%$ÿÿ)*ÿ! -ÿ%ÿC.ÿ$.ÿ
          ))%.ÿ%ÿ)*ÿÿ%ÿ$-ÿ$.ÿ!%ÿL(+$%)ÿC()ÿ)*ÿ&%ÿÿ%.ÿ))$%)ÿ,,ÿ
          C.ÿ)*ÿ!.#ÿÿÿ(%)%ÿ)*)ÿ&%ÿ'()&%+ÿ)*ÿ&%ÿÿ)*ÿ))$%)ÿÿ$ÿM(&ÿ
          )ÿ%&ÿ)*ÿ&%))ÿÿÿ$$Cÿÿ)*ÿÿÿ!ÿÿ$.ÿ!%#ÿÿ$ÿÿ)ÿ&+ÿ
          !&)*ÿ$.ÿ))%.ÿC()ÿ)*ÿ$&)ÿÿÿ))$%)ÿ%ÿ$-ÿ$.ÿ'&!ÿ-%!%ÿ)ÿ)*ÿ()#ÿÿ
                  9#ÿ ÿ*'ÿ'&!ÿ)*ÿ)$ÿÿ)*ÿ))$%)ÿ!&)*ÿ)*ÿD&+&$Eÿ%ÿI4Jÿ
          %%)ÿ&(ÿ)*ÿ)$ÿ!&)*ÿ$.ÿ))%.ÿ%ÿÿ$ÿ!ÿÿ%ÿ,,'ÿÿ)$ÿÿ
          )*ÿ,,ÿ))$%)ÿÿ&)ÿ)ÿ$ÿ%ÿ)*ÿ$$Cÿÿ)*ÿ#ÿNÿ(,%ÿ)*&ÿ&%+ÿ
          %ÿ$.ÿ&(&%ÿ!&)*ÿÿ (%ÿÿ(%)%ÿ)*)ÿ)*ÿD&+&$Eÿ%%)ÿ+ÿ)ÿ,.ÿ
          O6P#6ÿ$&&%ÿ%ÿ)*ÿI4Jÿ%%)ÿ+ÿ)ÿ,.ÿO1ÿ$&&%ÿ&%)ÿÿ(%ÿ)ÿCÿ&)&C()ÿ)ÿ
          )*ÿ))$%)ÿ#ÿK*&ÿ! (ÿC&%+ÿ)*ÿ))ÿ))$%)ÿ)ÿO171ÿ$&&%#ÿÿ(%)%ÿ&%ÿ
          +%ÿ)$ÿ)*)ÿ)*ÿ$ %&ÿ!&ÿCÿ&)&C()ÿ%ÿÿ,ÿ)ÿC&ÿ)ÿÿ$$CÿCÿ%"ÿ
          F1Gÿ)*ÿ%($Cÿ%5ÿÿ$ (%)ÿ,,'ÿ,(*ÿ,ÿÿ$$CÿÿC&ÿ*&-%ÿ
          ,()ÿF!&)*&%ÿ)*ÿÿ&%&)&%Gÿ(&%+ÿ)*ÿ))$%)ÿÿ,&Qÿ%ÿF8Gÿ)*ÿ%($Cÿÿ


          01023241151367809ÿ1ÿ                         484ÿ
3456789:ÿ<:Case:
           =>?4@>ÿA3B
                    ÿCDE<CEFGH<CFIHFDJK
                    1:16-cv-08637      HLMMLH<NCDONK
                                     Document     #:P<JOC Filed: 08/05/21 Page 73 of 163 PageID #:306754
                                                     4921-1




             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿ
          ÿÿÿÿÿÿÿÿÿÿÿ"ÿ#$%&ÿ''ÿÿÿ
          ÿÿÿÿ(ÿ
                   )ÿ *ÿÿÿÿ''ÿÿÿ(ÿÿÿÿ%ÿ
           ÿÿÿ!ÿÿÿÿ(ÿÿÿ+ÿÿÿÿ'!ÿÿÿ
          ÿ*ÿ(,ÿÿÿÿÿÿÿÿÿÿÿÿ'ÿÿÿ(ÿ
          ÿÿÿÿÿ(ÿÿÿ*ÿÿÿ(ÿÿÿÿÿ ÿÿ"ÿÿÿÿ
          ÿÿÿ"ÿÿÿÿÿ'ÿ(ÿ ÿ (ÿÿÿÿÿÿ
          ÿ ÿÿÿÿÿÿÿÿÿ''ÿÿÿ
          'ÿÿÿÿÿÿÿÿÿ+"ÿ "ÿÿ!'ÿÿÿ
                   10ÿ *ÿÿÿÿ''ÿÿÿ'ÿÿ-ÿ
          &(.ÿÿ/ 40ÿ1ÿÿ'ÿ(ÿ'ÿÿ%ÿ%ÿÿ
          '(ÿÿ(ÿÿ (ÿÿ*ÿÿÿÿ'ÿÿ ÿÿ
          ÿÿÿÿÿÿÿÿÿ
                   11ÿÿ *ÿÿÿÿ(ÿÿÿ&(.ÿÿ/ 40ÿ
          1ÿÿ%ÿ%ÿÿÿÿ.ÿ("ÿÿÿÿÿÿÿÿ
          ÿÿ'ÿ ÿÿ&(.ÿÿ/ 40ÿ1ÿÿ%ÿ%ÿÿ
          ÿ'.ÿ'ÿÿÿ2 ÿ'ÿ ÿ(ÿÿÿÿÿÿÿ
          ÿ("ÿÿ ÿ(ÿÿÿÿÿÿÿ("ÿ*ÿÿÿ
          ''ÿÿÿ"ÿ-ÿÿ"ÿÿÿÿÿÿÿÿ
          "ÿÿÿÿÿ(ÿÿ'' ÿ
                   ÿ
                   ÿ


          01023241151367809ÿ1ÿ                         434ÿ
12345678ÿ:8Case:
           ;<=2><ÿ?1@
                    ÿABC:ACDEF:ADGFDBHI
                    1:16-cv-08637      FJKKJF:LABMLI
                                     Document     #:N:HMA Filed: 08/05/21 Page 74 of 163 PageID #:306755
                                                     4921-1




                  18ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿÿ"#ÿÿ
          ÿ$$ÿÿÿÿÿ%&ÿ''OPQOPQRQS
                                                       ''''''''''ÿÿ!ÿ()ÿ*ÿÿÿ ÿ
                                                                           ÿ
                                                                     +,-"ÿ*.%!+/0ÿ
                  ÿ
          ÿ




          01023241151367809ÿ1ÿ                         494ÿ
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 75 of 163 PageID #:306756
DocuSig n Envelope ID: 7BEFEF 50-19E0-450A-B9F3-1 EAE6ABC BDE9




                                             UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF ILLINOIS
                                                   EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                                No. 1: 16-cv-08637


             This Document Relates To:                                 Honorable Thomas M. Durkin
                                                                       Magistrate Judge Jeffrey T. Gilbert
             All End-User Consumer PlaintiffActions




                                     DECLARATION OF KENNETH COTE IN SUPPORT OF
                                     END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                       WITH PILGRIM'S AND MAR-JAC DEFENDANTS




             010636- 11/1378204 VI                               -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 76 of 163 PageID #:306757
DocuSign Envelope ID: 7BEFEF50-19E0-450A-B9F3-1EAE6ABCBDE9




                     I, KENNETH COTE, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                     3.        The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about toe merits of a settlement and make my views known to the court.

                     4.        I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

            $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 VJ                               -2-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 77 of 163 PageID #:306758
DocuSign Envelope ID: 7BEFEF50-19E0-450A-B9F3-1 EAE6ABCBDE9




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who fanned this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

            Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

            the parties' respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 VI                               -3-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 78 of 163 PageID #:306759
DocuSign Envelope ID; 7BEFEF50-19E0-450A-B9F3-1 EAE6ABCBDE9




                       12. I declare under penalty of perjury under the laws of the United States of America that
                                                              712612021       1
            the foregoing is true and correct. Executed                   1
                                                                                  1ii7No'rth IPrbvidence, Rhode Island.

                                                                                        2
                                                                                   ED   C ~ T H COTE




             0 10636- l l/1378204 VI                             -4-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 79 of 163 PageID #:306760
DocuSign Envelope ID: 684EB7E6-DF6F-4F81-8F40-BEF2D14B2320




                                           UNITED ST ATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                            No. 1 :16-cv-08637


             This Document Relates To:                             Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
             All End-User Consumer Plaint(ff Actions




                                      DECLARATION OF KRISTIN DAVIS IN SUPPORT OF
                                      END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                       WITH PILGRIM'S AND MAR-JAC DEFENDANTS




             010636-1 l/ 1378204 VI                          -1-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 80 of 163 PageID #:306761
DocuSign Envelope ID: 684EB7E6-DF6F-4F81-8F40-BEF2014B2320




                      I, KRISTIN DAVIS, declare as follows:

                      1.        I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                      2.        I am a class representative in In re Broiler Chicken Antitrust Litig., No. l 6-cv-

             03 870, filed in the United States District Court for the Northern District of Illinois. I submit this

             affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

             approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                      3.        The information and disclosures in my prior declarations remains true. As a class

             representative, I understand that it is my responsibility to be informed of the work done by my

             attorneys on the case and make my own judgment about the fairness of any settlement proposed

             by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

             to consider the interests of all members of the Class, as well as my own. I am free to disagree

             with my attorneys about the merits of a settlement and make my views known to the court.

                      4.        I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

             Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

             the proposed settlements, as it affects me and the members of the Class. Based upon this reading

             and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

             $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

             the Settlement Class. This would bring the total settlements to $181 million. I understand in

             general tenns that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

             products (within the class definition) during the settlement class period; and (2) the number of




             0!0636-1 l/1378204 Vl                                -2-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 81 of 163 PageID #:306762
DocuSign Envelope ID: 684EB7E6-DF6F-4F81-8F40-BEF2D14B232D




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                      9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.      I understand that the proposed settlements include provisions that require

            Pilgrim's and Mar-Jac_Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                      11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

            Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

             reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

            the parties' respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             010636-11/1378204 Vl                               -3-
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 82 of 163 PageID #:306763
DocuSign Envelope ID: 684EB7E6-DF6F-4F81-8F40-BEF2D14B2320




                       12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/26/2021 I 9:49 AM PDT
            the foregoing is true and correct. Executed                   in Palm City, Florida.



                                                                              KRISTIN DAVIS




             0 10636-! 1/1378204 VI                            -4-
]^_`abcdÿfdCase:
           ghi^jhÿk]l
                    ÿmmnofpqrstuvmsuwxDocument
                    1:16-cv-08637     msrvt]svr]yru
                                                  #:m]vqpu Filed: 08/05/21 Page 83 of 163 PageID #:306764
                                                      4921-1




                                      ÿÿÿ ÿ
                                     ÿÿÿ ÿ
                                             ÿ ÿ
                                                   ÿ
                                                   ÿ
          ÿÿ!"ÿ#$#%ÿ&''()'ÿ ÿ ÿ
          "'*&'!ÿ                                  +,ÿ1-124./407236ÿ
          ÿ                                          ÿ
          ÿ                                        ÿ ÿ
          '012ÿ3+.45678ÿ69:862ÿ'+-ÿ                   $+7+P:Q96ÿ'0+5:2ÿR,ÿ34PS17ÿ
          ÿ                                            R:T128P:86ÿU4VT6ÿU6WWP6Xÿ',ÿ*19Q6P8ÿ
          ;<<ÿ>?@ABCDEÿFG?CHIDEÿJ<KL?MLNNÿ;OMLG?Cÿ     ÿ
          ÿ                                            ÿ
                                                   ÿ
          ÿ
                                                   ÿ
                        3#"&&'!ÿ!Yÿ& &$&Rÿ3(#%ÿÿ)(ZZ!'ÿ!Yÿÿ
                           34()ÿ#!)(RÿZ"&'YY)[ÿ)''"R'ÿÿ
                             \'$ÿZ"*R[)ÿ&3ÿR&4U&#ÿ3Y3&')ÿ
                 ÿ




          01023241151367809ÿ1ÿ                         414ÿ
QRSTUVWXÿZXCase:
           [\]R^\ÿ_Qÿ̀
                     aabcZdefghijagiklDocument
                    1:16-cv-08637     agfjhQgjfQmfi
                                                  #:aQjedi Filed: 08/05/21 Page 84 of 163 PageID #:306765
                                                      4921-1




                    ÿÿÿÿÿ!"ÿ
                  1#ÿ ÿ$ÿ%ÿ&%&'&(ÿ'ÿ)*ÿ+ÿÿ17#ÿÿ*'ÿ,%ÿ-%!+ÿÿ)*ÿ$))ÿ
          ))ÿ*&%ÿ%ÿ&ÿÿ(,%ÿÿ(ÿ%ÿ! (ÿ$,)%).ÿ))&.ÿ)*)#ÿ
                  8#ÿ ÿ$ÿÿÿ,%))&'ÿ&%ÿ/0ÿ23ÿ4256732ÿ896:;30ÿ<0=6=2>?=ÿ@6=6A#ÿB #ÿ124'4
          03760ÿ&ÿ&%ÿ)*ÿ%&)ÿC))ÿ&)&)ÿ ()ÿÿ)*ÿB )*%ÿ&)&)ÿÿ&%&#ÿÿ(D$&)ÿ)*&ÿ
          &'&)ÿ%ÿD*ÿÿ$.ÿ%ÿ)*ÿC))$%)ÿÿ&%ÿ(,,)ÿÿ%4ÿ %($ÿ
          E&%)&FÿGEHÿ$ )&%ÿÿ))%.FÿÿI,%ÿ%ÿ'&ÿ!ÿ%ÿ&%ÿ(,,)ÿÿ
          ,,'ÿÿ)*ÿ))$%)ÿ!&)*ÿE&+&$Fÿ%ÿ4Jÿ%%)#ÿ
                  3#ÿ K*ÿ&%$)&%ÿ%ÿ&(ÿ&%ÿ$.ÿ,&ÿ)&%ÿ$&%ÿ)(#ÿÿÿÿ
          ,%))&'ÿÿ(%)%ÿ)*)ÿ&)ÿ&ÿ$.ÿ,%&D&&).ÿ)ÿDÿ&%$ÿÿ)*ÿ! -ÿ%ÿD.ÿ$.ÿ
          ))%.ÿ%ÿ)*ÿÿ%ÿ$-ÿ$.ÿ!%ÿL(+$%)ÿD()ÿ)*ÿ&%ÿÿ%.ÿ))$%)ÿ,,ÿ
          D.ÿ)*ÿ!.#ÿÿÿ(%)%ÿ)*)ÿ&%ÿ'()&%+ÿ)*ÿ&%ÿÿ)*ÿ))$%)ÿÿ$ÿM(&ÿ
          )ÿ%&ÿ)*ÿ&%))ÿÿÿ$$Dÿÿ)*ÿÿÿ!ÿÿ$.ÿ!%#ÿÿ$ÿÿ)ÿ&+ÿ
          !&)*ÿ$.ÿ))%.ÿD()ÿ)*ÿ$&)ÿÿÿ))$%)ÿ%ÿ$-ÿ$.ÿ'&!ÿ-%!%ÿ)ÿ)*ÿ()#ÿÿ
                  9#ÿ ÿ*'ÿ'&!ÿ)*ÿ)$ÿÿ)*ÿ))$%)ÿ!&)*ÿ)*ÿE&+&$Fÿ%ÿ4Jÿ
          %%)ÿ&(ÿ)*ÿ)$ÿ!&)*ÿ$.ÿ))%.ÿ%ÿÿ$ÿ!ÿÿ%ÿ,,'ÿÿ)$ÿÿ
          )*ÿ,,ÿ))$%)ÿÿ&)ÿ)ÿ$ÿ%ÿ)*ÿ$$Dÿÿ)*ÿ#ÿÿ(,%ÿ)*&ÿ&%+ÿ
          %ÿ$.ÿ&(&%ÿ!&)*ÿÿ (%ÿÿ(%)%ÿ)*)ÿ)*ÿE&+&$Fÿ%%)ÿ+ÿ)ÿ,.ÿ
          N6O#6ÿ$&&%ÿ%ÿ)*ÿ4Jÿ%%)ÿ+ÿ)ÿ,.ÿN1ÿ$&&%ÿ&%)ÿÿ(%ÿ)ÿDÿ&)&D()ÿ)ÿ
          )*ÿC))$%)ÿ#ÿK*&ÿ! (ÿD&%+ÿ)*ÿ))ÿ))$%)ÿ)ÿN171ÿ$&&%#ÿÿ(%)%ÿ&%ÿ
          +%ÿ)$ÿ)*)ÿ)*ÿ$ %&ÿ!&ÿDÿ&)&D()ÿ%ÿÿ,ÿ)ÿD&ÿ)ÿÿ$$DÿDÿ%"ÿ
          G1Hÿ)*ÿ%($Dÿ%5ÿÿ$ (%)ÿ,,'ÿ,(*ÿ,ÿÿ$$DÿÿD&ÿ*&-%ÿ
          ,()ÿG!&)*&%ÿ)*ÿÿ&%&)&%Hÿ(&%+ÿ)*ÿ))$%)ÿÿ,&Pÿ%ÿG8Hÿ)*ÿ%($Dÿÿ


          01023241151367809ÿ1ÿ                         484ÿ
3456789:ÿ<:Case:
           =>?4@>ÿA3B
                    ÿCCDE<FGHIJKLCIKMNDocument
                    1:16-cv-08637     CIHLJ3ILH3OHK
                                                  #:C3LGFK Filed: 08/05/21 Page 85 of 163 PageID #:306766
                                                      4921-1




             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿ
          ÿÿÿÿÿÿÿÿÿÿÿ"ÿ#$%&ÿ''ÿÿÿ
          ÿÿÿÿ(ÿ
                   )ÿ *ÿÿÿÿ''ÿÿÿ(ÿÿÿÿ%ÿ
           ÿÿÿ!ÿÿÿÿ(ÿÿÿ+ÿÿÿÿ'!ÿÿÿ
          ÿ*ÿ(,ÿÿÿÿÿÿÿÿÿÿÿÿ'ÿÿÿ(ÿ
          ÿÿÿÿÿ(ÿÿÿ*ÿÿÿ(ÿÿÿÿÿ ÿÿ"ÿÿÿÿ
          ÿÿÿ"ÿÿÿÿÿ'ÿ(ÿ ÿ (ÿÿÿÿÿÿ
          ÿ ÿÿÿÿÿÿÿÿÿ''ÿÿÿ
          'ÿÿÿÿÿÿÿÿÿ+"ÿ "ÿÿ!'ÿÿÿ
                   10ÿ *ÿÿÿÿ''ÿÿÿ'ÿÿ-ÿ
          &(.ÿÿ/ 40ÿ1ÿÿ'ÿ(ÿ'ÿÿ%ÿ%ÿÿ
          '(ÿÿ(ÿÿ (ÿÿ*ÿÿÿÿ'ÿÿ ÿÿ
          ÿÿÿÿÿÿÿÿÿ
                   11ÿÿ *ÿÿÿÿ(ÿÿÿ&(.ÿÿ/ 40ÿ
          1ÿÿ%ÿ%ÿÿÿÿ.ÿ("ÿÿÿÿÿÿÿÿ
          ÿÿ'ÿ ÿÿ&(.ÿÿ/ 40ÿ1ÿÿ%ÿ%ÿÿ
          ÿ'.ÿ'ÿÿÿ2 ÿ'ÿ ÿ(ÿÿÿÿÿÿÿ
          ÿ("ÿÿ ÿ(ÿÿÿÿÿÿÿ("ÿ*ÿÿÿ
          ''ÿÿÿ"ÿ-ÿÿ"ÿÿÿÿÿÿÿÿ
          "ÿÿÿÿÿ(ÿÿ'' ÿ
                   ÿ
                   ÿ


          01023241151367809ÿ1ÿ                         434ÿ
12345678ÿ:8Case:
           ;<=2><ÿ?1@
                    ÿAABC:DEFGHIJAGIKLDocument
                    1:16-cv-08637     AGFJH1GJF1MFI
                                                  #:A1JEDI Filed: 08/05/21 Page 86 of 163 PageID #:306767
                                                      4921-1




                  18ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿÿ"#ÿÿ
          ÿ$$ÿÿÿÿÿ%&ÿ'NOPQOPRPS
                                                      '''''''''''ÿÿ()*ÿ+ÿÿÿÿ
                                                                          ÿ
                                                                   ",-"."/ÿ(-+0%-ÿ
                  ÿ
          ÿ




          01023241151367809ÿ1ÿ                         494ÿ
DocuSign Envelope ID: 07E0F1AD-3C08-46E7-9E51-DD7F742BDB91
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 87 of 163 PageID #:306768




                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                               DECLARATION OF JAMES D. FLASCH, JR. IN SUPPORT OF
                                 END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                   WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: 07E0F1AD-3C08-46E7-9E51-DD7F742BDB91
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 88 of 163 PageID #:306769




                     I, JAMES D. FLASCH, JR., declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: 07E0F1AD-3C08-46E7-9E51-DD7F742BDB91
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 89 of 163 PageID #:306770




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: 07E0F1AD-3C08-46E7-9E51-DD7F742BDB91
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 90 of 163 PageID #:306771




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/24/2021
            the foregoing is true and correct. Executed ____________ in Appleton, Wisconsin.



                                                                         JAMES D. FLASCH, JR.




            010636-11/1378204 V1                               -4-
DocuSign Envelope ID: 689C97DB-73CB-401F-ABC9-FDF5C63B8817
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 91 of 163 PageID #:306772




                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                   DECLARATION OF CHRISTINA HALL IN SUPPORT OF
                                    END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                     WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: 689C97DB-73CB-401F-ABC9-FDF5C63B8817
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 92 of 163 PageID #:306773




                     I, CHRISTINA HALL, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: 689C97DB-73CB-401F-ABC9-FDF5C63B8817
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 93 of 163 PageID #:306774




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: 689C97DB-73CB-401F-ABC9-FDF5C63B8817
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 94 of 163 PageID #:306775




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/23/2021
            the foregoing is true and correct. Executed ____________ in Charleston, South Carolina.



                                                                           CHRISTINA HALL




            010636-11/1378204 V1                               -4-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 95 of 163 PageID #:306776




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                      No. 1:16-cv-08637


 This Document Relates To:                       Honorable Thomas M. Durkin
                                                 Magistrate Judge Jeffrey T. Gilbert
 All End-User Consumer Plaintiff Actions




                   DECLARATION OF MATTHEW HAYWARD IN SUPPORT OF
                      END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                       WITH PILGRIM’S AND MAR-JAC DEFENDANTS




 010636-11/1378204 V1                      -1-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 96 of 163 PageID #:306777




          I, MATTHEW HAYWARD, declare as follows:

          1.       I am an individual over the age of 18. I have personal knowledge of the matters

 stated herein and, if called upon, I could and would competently testify thereto.

          2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

 03870, filed in the United States District Court for the Northern District of Illinois. I submit this

 affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

 Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

 approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

          3.       The information and disclosures in my prior declarations remains true. As a class

 representative, I understand that it is my responsibility to be informed of the work done by my

 attorneys on the case and make my own judgment about the fairness of any settlement proposed

 by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

 to consider the interests of all members of the Class, as well as my own. I am free to disagree

 with my attorneys about the merits of a settlement and make my views known to the court.

          4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

 Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

 the proposed settlements, as it affects me and the members of the Class. Based upon this reading

 and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

 $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

 the Settlement Class. This would bring the total settlements to $181 million. I understand in

 general terms that the monies will be distributed on a pro rata basis to class members based on:

 (1) the number and/or dollar amount approved purchases per class member of broiler chicken

 products (within the class definition) during the settlement class period; and (2) the number of




 010636-11/1378204 V1                               -2-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 97 of 163 PageID #:306778




 valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

 that money is not able to be reasonably distributed to class members, EUCPs propose that the

 money escheat to state governments.

          9.       I believe that the proposed settlements achieve significant recovery for the Class

 and is an excellent result considered in light of the risks associated with a complex and costly

 trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

 if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

 behalf of a class, would not be financially prudent given my damages in this case versus the

 resources available to the defendants who formed this cartel. The proposed settlements also

 permit an immediate recovery to class members without the risk, delay, and expense of trial.

          10.      I understand that the proposed settlements include provisions that require

 Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

 pursuing claims against the remaining defendants. I believe this also represents a material benefit

 to the class that would not otherwise be achieved.

          11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

 Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

 reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

 the parties’ respective best interests. Based upon my understanding of the class claims asserted in

 this litigation, and my understanding of the terms of the settlement agreements, I believe the

 proposed settlements are fair, adequate and reasonable, and in the best interests of class

 members, and should therefore be granted final approval.




 010636-11/1378204 V1                              -3-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 98 of 163 PageID #:306779




          12. I declare under penalty of perjury under the laws of the United States of America that

                                             Aug 3, 2021 in Cambridge, Massachusetts.
 the foregoing is true and correct. Executed ____________



                                                             MATTHEW HAYWARD




 010636-11/1378204 V1                            -4-
DocuSign Envelope ID: 9359A14C-C05E-403F-9629-00E2C87781DF
          Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 99 of 163 PageID #:306780




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                            No. 1:16-cv-08637


             This Document Relates To:                             Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
             All End-User Consumer Plaintiff Actions




                                   DECLARATION OF RICHARD HEFTEL IN SUPPORT OF
                                    END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                     WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: 9359A14C-C05E-403F-9629-00E2C87781DF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 100 of 163 PageID #:306781




                     I, RICHARD HEFTEL, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: 9359A14C-C05E-403F-9629-00E2C87781DF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 101 of 163 PageID #:306782




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: 9359A14C-C05E-403F-9629-00E2C87781DF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 102 of 163 PageID #:306783




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/23/2021
            the foregoing is true and correct. Executed ____________ in Provo, Utah.



                                                                           RICHARD HEFTEL




            010636-11/1378204 V1                               -4-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 103 of 163 PageID #:306784
DocuSign Envelope ID: BA99FD65-950A-4717-8F06-0873C73FCOF7




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                            No. 1 :16-cv-08637


             This Document Relates To:                             Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                      DECLARATION OF STEPHEN HOLT IN SUPPORT OF
                                      END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                       WITH PILGRIM'S AND MAR-JAC DEFENDANTS




             010636-1 1/1 378204 Vl                          -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 104 of 163 PageID #:306785
DocuSign Envelope ID: BA99FD65-950A-4717-8F06-0873C73FCOF7




                     I, STEPHEN HOLT, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03 870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

            Defendants, discussed those terms with my attom~ys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

            $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 Vl                               -2-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 105 of 163 PageID #:306786
DocuSign Envelope ID: BA99FD65-950A-4717-8F06-0873C73FCOF7




             vaHd claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

             that money is not able to be reasonably distributed to class members, EUCPs propose that the

             money escheat to state governments.

                      9.        I believe that the proposed settlements achieve significant recovery for the Class

             and is an excellent result considered in light of the risks associated with a complex and costly

             trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

             if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

             behalf of a class, would not be financially prudent given my damages in this case versus the

             resources available to the defendants who formed this cartel. The proposed settlements also

             permit an immediate recovery to class members without the risk, delay, and expense of trial.

                       10.      I understand that the proposed settlements include provisions that require

             Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

             pursuing claims against the remaining defendants. I believe this also represents a material benefit

             to the class that would not otherwise be achieved.

                       11.      I believe the settlement agreements between the Pilgrim' s and Mar-Jae

             Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

             reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

             the parties' respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             010636-11/1378204 V l                               -3-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 106 of 163 PageID #:306787
DocuSign Envelope ID: BA99FD65-950A-4717-8F06-0873C73FCOF7




                       12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/26/2021 I 8:50 AM PDT
            the foregoing is true and correct. Executed                   in Albany, New York.



                                                                      15029AF985C/419...   STEPHEN HOLT




            010636-l l / 1378204 VJ                             -4-
DocuSign Envelope ID: A5B9F3C7-FD6B-485C-B764-909DA089D3C3
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 107 of 163 PageID #:306788




                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                   DECLARATION OF JOSHUA MADSEN IN SUPPORT OF
                                    END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                     WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: A5B9F3C7-FD6B-485C-B764-909DA089D3C3
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 108 of 163 PageID #:306789




                     I, JOSHUA MADSEN, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: A5B9F3C7-FD6B-485C-B764-909DA089D3C3
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 109 of 163 PageID #:306790




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: A5B9F3C7-FD6B-485C-B764-909DA089D3C3
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 110 of 163 PageID #:306791




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                        7/23/2021
            the foregoing is true and correct. Executed ____________ in Minneapolis, Minnesota.



                                                                           JOSHUA MADSEN




            010636-11/1378204 V1                             -4-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 111 of 163 PageID #:306792




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  IN RE BROILER CHICKEN ANTITRUST
  LITIGATION                                      No. 1:16-cv-08637


  This Document Relates To:                       Honorable Thomas M. Durkin
                                                  Magistrate Judge Jeffrey T. Gilbert
  All End-User Consumer Plaintiff Actions




                  DECLARATION OF WILLIAM DAVID MARINO IN SUPPORT OF
                      END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                       WITH PILGRIM’S AND MAR-JAC DEFENDANTS




  010636-11/1378204 V1                      -1-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 112 of 163 PageID #:306793




           I, WILLIAM DAVID MARINO, declare as follows:

           1.       I am an individual over the age of 18. I have personal knowledge of the matters

  stated herein and, if called upon, I could and would competently testify thereto.

           2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

  03870, filed in the United States District Court for the Northern District of Illinois. I submit this

  affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

  Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

  approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

           3.       The information and disclosures in my prior declarations remain true. As a class

  representative, I understand that it is my responsibility to be informed of the work done by my

  attorneys on the case and make my own judgment about the fairness of any settlement proposed

  by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

  to consider the interests of all members of the Class, as well as my own. I am free to disagree

  with my attorneys about the merits of a settlement and make my views known to the court.

           4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

  Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

  the proposed settlements, as it affects me and the members of the Class. Based upon this reading

  and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

  $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

  the Settlement Class. This would bring the total settlements to $181 million. I understand in

  general terms that the monies will be distributed on a pro rata basis to class members based on:

  (1) the number and/or dollar amount of approved purchases per class member of broiler chicken

  products (within the class definition) during the settlement class period; and (2) the number of




  010636-11/1378204 V1                               -2-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 113 of 163 PageID #:306794




  valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

  that money is not able to be reasonably distributed to class members, EUCPs propose that the

  money escheat to state governments.

           9.       I believe that the proposed settlements achieve significant recoveries for the Class

  and are an excellent result in light of the risks associated with a complex and costly trial. I

  recognize the uncertainty of success on any or all of the claims presented in this litigation if this

  case were to go to trial. I believe that litigation of this case on my own behalf, and not on behalf

  of a class, would not be financially prudent given my damages in this case versus the resources

  available to the defendants who formed this cartel. The proposed settlements also permit an

  immediate recovery to class members without the risk, delay, and expense of trial.

           10.      I understand that the proposed settlements include provisions that require

  Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

  pursuing claims against the remaining defendants. I believe this also represents a material benefit

  to the Class that would not otherwise be achieved.

           11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

  Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

  reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

  the parties’ respective best interests. Based upon my understanding of the class claims asserted in

  this litigation, and my understanding of the terms of the settlement agreements, I believe the

  proposed settlements are fair, adequate and reasonable, and in the best interests of class

  members, and should therefore be granted final approval.




  010636-11/1378204 V1                               -3-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 114 of 163 PageID #:306795
^_`abcdeÿgehij_kiÿl^m
          Case:     ÿgnopq^r^stu^psvwDocument
                   1:16-cv-08637     oxsoor^s^rnv#:
                                                 tyz4921-1
                                                    ro{|x Filed: 08/05/21 Page 115 of 163 PageID #:306796



                                      ÿÿÿ ÿ
                                     ÿÿÿ ÿ
                                             ÿ ÿ
                                                   ÿ
                                                   ÿ
          ÿÿ!"ÿ#$#%ÿ&''()'ÿ ÿ ÿ
          "'*&'!ÿ                                  +,ÿ1-124./407236ÿ
          ÿ                                          ÿ
          ÿ                                        ÿ ÿ
          '012ÿ3+.45678ÿ69:862ÿ'+-ÿ                   $+7+P:Q96ÿ'0+5:2ÿR,ÿ34PS17ÿ
          ÿ                                            R:T128P:86ÿU4VT6ÿU6WWP6Xÿ',ÿ*19Q6P8ÿ
          ;<<ÿ>?@ABCDEÿFG?CHIDEÿJ<KL?MLNNÿ;OMLG?Cÿ     ÿ
          ÿ                                            ÿ
                                                   ÿ
          ÿ
                                                   ÿ
                        3#"&&'!ÿ!Yÿ3!!'$ZÿR!&$&ÿÿ)([[!'ÿ!Yÿÿ
                           34()ÿ#!)(Rÿ["&'YY)\ÿ)''"R'ÿÿ
                             ]'$ÿ["*R\)ÿ&3ÿR&4U&#ÿ3Y3&')ÿ
                 ÿ




          01023241151367809ÿ1ÿ                         414ÿ
RSTUVWXYÿ[Y\]^S_]ÿ̀R1:16-cv-08637
          Case:      aÿ[bcdeRfRghiRdgjkDocument
                                       clgccfRgRfbj#:
                                                   hmn4921-1
                                                      fcopl Filed: 08/05/21 Page 116 of 163 PageID #:306797



                    ÿÿÿÿÿ !ÿ
                  1"ÿ ÿ#ÿ$ÿ%$%&%'ÿ&ÿ()ÿ*ÿÿ17"ÿÿ)&ÿ+$ÿ,$ *ÿÿ()ÿ#((ÿ
          ((ÿ)%$ÿ$ÿ%ÿÿ'+$ÿÿ'ÿ$ÿ'ÿ#+($(-ÿ((%-ÿ()("ÿ
                  8"ÿ ÿ#ÿÿÿ+$((%&ÿ%$ÿ./ÿ12ÿ3145621ÿ7859:2/ÿ;/<5<1=><ÿ?5<5@"ÿ"ÿ124&4
          03760ÿ%ÿ%$ÿ()ÿA$%(ÿB((ÿ%(%(ÿC'(ÿÿ()ÿ()$ÿ%(%(ÿÿ%$%"ÿÿ'D#%(ÿ()%ÿ
          %&%(ÿ$ÿD)ÿÿ#-ÿ$ÿ()ÿB((#$(ÿCÿ%$ÿ'++(ÿÿE$4AÿC$'#ÿ
          F%$(%GÿHEACFIÿ#(%$ÿÿ(($-GÿÿJ+$ÿ$ÿ&%ÿ ÿ$ÿ%$ÿ'++(ÿÿ
          ++&ÿÿ()ÿ((#$(ÿ%()ÿF%*%#Gÿ$ÿ4Kÿ$$("ÿ
                  3"ÿ )ÿ%$#(%$ÿ$ÿ%'ÿ%$ÿ#-ÿ+%ÿ(%$ÿ#%$ÿ('"ÿÿÿÿ
          +$((%&ÿÿ'$($ÿ()(ÿ%(ÿ%ÿ#-ÿ+$%D%%(-ÿ(ÿDÿ%$#ÿÿ()ÿ,ÿ$ÿD-ÿ#-ÿ
          (($-ÿ$ÿ()ÿÿ$ÿ#,ÿ#-ÿ $ÿL'*#$(ÿD'(ÿ()ÿ%$ÿÿ$-ÿ((#$(ÿ++ÿ
          D-ÿ()ÿ -"ÿÿÿ'$($ÿ()(ÿ%$ÿ&'(%$*ÿ()ÿ%$ÿÿ()ÿ((#$(ÿÿ#ÿM'%ÿ
          (ÿ$%ÿ()ÿ%$((ÿÿÿ##Dÿÿ()ÿCÿÿÿÿ#-ÿ $"ÿÿ#ÿÿ(ÿ%*ÿ
            %()ÿ#-ÿ(($-ÿD'(ÿ()ÿ#%(ÿÿÿ((#$(ÿ$ÿ#,ÿ#-ÿ&% ÿ,$ $ÿ(ÿ()ÿ'("ÿÿ
                  9"ÿ ÿ)&ÿ&% ÿ()ÿ(#ÿÿ()ÿ((#$(ÿ%()ÿ()ÿF%*%#Gÿ$ÿ4Kÿ
          $$(ÿ%'ÿ()ÿ(#ÿ%()ÿ#-ÿ(($-ÿ$ÿÿ#ÿ ÿÿ$ÿ++&ÿÿ(#ÿÿ
          ()ÿ++ÿ((#$(ÿÿ%(ÿ(ÿ#ÿ$ÿ()ÿ##Dÿÿ()ÿC"ÿNÿ'+$ÿ()%ÿ%$*ÿ
          $ÿ#-ÿ%'%$ÿ%()ÿCÿC'$ÿÿ'$($ÿ()(ÿ()ÿF%*%#Gÿ$$(ÿ*ÿ(ÿ+-ÿ
          O6P"6ÿ#%%$ÿ$ÿ()ÿ4Kÿ$$(ÿ*ÿ(ÿ+-ÿO1ÿ#%%$ÿ%$(ÿÿ'$ÿ(ÿDÿ%(%D'(ÿ(ÿ
          ()ÿB((#$(ÿC"ÿ)%ÿ'ÿD%$*ÿ()ÿ((ÿ((#$(ÿ(ÿO171ÿ#%%$"ÿÿ'$($ÿ%$ÿ
          *$ÿ(#ÿ()(ÿ()ÿ#$%ÿ%ÿDÿ%(%D'(ÿ$ÿÿ+ÿ(ÿD%ÿ(ÿÿ##DÿDÿ$!ÿ
          H1Iÿ()ÿ$'#Dÿ$5ÿÿ#'$(ÿ++&ÿ+')ÿ+ÿÿ##DÿÿD%ÿ)%,$ÿ
          +'(ÿH%()%$ÿ()ÿÿ%$%(%$Iÿ'%$*ÿ()ÿ((#$(ÿÿ+%Qÿ$ÿH8Iÿ()ÿ$'#Dÿÿ


          01023241151367809ÿ1ÿ                          484ÿ
3456789:ÿ<:=>?4@>ÿA3B
          Case:     ÿ<CDEF3G3HIJ3EHKLDocument
                   1:16-cv-08637     DMHDDG3H3GCK#:
                                                 INO4921-1
                                                    GDPQM Filed: 08/05/21 Page 117 of 163 PageID #:306798



             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿ
          ÿÿÿÿÿÿÿÿÿÿÿ"ÿ#$%&ÿ''ÿÿÿ
          ÿÿÿÿ(ÿ
                   )ÿ *ÿÿÿÿ''ÿÿÿ(ÿÿÿÿ%ÿ
           ÿÿÿ!ÿÿÿÿ(ÿÿÿ+ÿÿÿÿ'!ÿÿÿ
          ÿ*ÿ(,ÿÿÿÿÿÿÿÿÿÿÿÿ'ÿÿÿ(ÿ
          ÿÿÿÿÿ(ÿÿÿ*ÿÿÿ(ÿÿÿÿÿ ÿÿ"ÿÿÿÿ
          ÿÿÿ"ÿÿÿÿÿ'ÿ(ÿ ÿ (ÿÿÿÿÿÿ
          ÿ ÿÿÿÿÿÿÿÿÿ''ÿÿÿ
          'ÿÿÿÿÿÿÿÿÿ+"ÿ "ÿÿ!'ÿÿÿ
                   10ÿ *ÿÿÿÿ''ÿÿÿ'ÿÿ-ÿ
          &(.ÿÿ/ 40ÿ1ÿÿ'ÿ(ÿ'ÿÿ%ÿ%ÿÿ
          '(ÿÿ(ÿÿ (ÿÿ*ÿÿÿÿ'ÿÿ ÿÿ
          ÿÿÿÿÿÿÿÿÿ
                   11ÿÿ *ÿÿÿÿ(ÿÿÿ&(.ÿÿ/ 40ÿ
          1ÿÿ%ÿ%ÿÿÿÿ.ÿ("ÿÿÿÿÿÿÿÿ
          ÿÿ'ÿ ÿÿ&(.ÿÿ/ 40ÿ1ÿÿ%ÿ%ÿÿ
          ÿ'.ÿ'ÿÿÿ2 ÿ'ÿ ÿ(ÿÿÿÿÿÿÿ
          ÿ("ÿÿ ÿ(ÿÿÿÿÿÿÿ("ÿ*ÿÿÿ
          ''ÿÿÿ"ÿ-ÿÿ"ÿÿÿÿÿÿÿÿ
          "ÿÿÿÿÿ(ÿÿ'' ÿ
                   ÿ
                   ÿ


          01023241151367809ÿ1ÿ                         434ÿ
12345678ÿ:8;<=2><ÿ?1@
          Case:     ÿ:ABCD1E1FGH1CFIJDocument
                   1:16-cv-08637     BKFBBE1F1EAI#:
                                                 GLM4921-1
                                                    EBNOK Filed: 08/05/21 Page 118 of 163 PageID #:306799



                  18ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿÿ"#ÿÿ
          ÿ$$ÿÿÿÿÿ%&ÿ''PQRSQRTRU
                                                       ''''''''''ÿÿ()ÿ* $ÿ
                                                                           ÿ
                                                                   (+,+-./ÿ*+0"."0ÿ
                  ÿ
          ÿ




          01023241151367809ÿ1ÿ                         494ÿ
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 119 of 163 PageID #:306800
DocuSign Envelope ID: 62A519A5-90A2-4CB4-B5B4-0892EOB3141A




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaint(ff Actions




                                    DECLARATION OF DINA MORRIS IN SUPPORT OF
                                   END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                     WITH PILGRIM'S AND MAR-JAC DEFENDANTS




            010636-11/1378204 VI                             -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 120 of 163 PageID #:306801
DocuSign Envelope ID: 62A519A5-90A2-4CB4-B5B4-0892EOB3141A




                      I, DINA MORRIS, declare as follows:

                      1.        I am an individual over the age of 18. I have personal knowledge of the matters

             stated herein and, if called upon, I could and would competently testify thereto.

                      2.        I am a class representative in In re Broiler Chicken Antitrust Litig., No. l 6-cv-

             03870, filed in the United States District Court for the Northern District of Illinois. I submit this

             affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

             Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

             approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                      3.        The information and disclosures in my prior declarations remains true. As a class

             representative, I understand that it is my responsibility to be informed of the work done by my

             attorneys on the case and make my own judgment about the fairness of any settlement proposed

             by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

             to consider the interests of all members of the Class, as well as my own. I am free to disagree

             with my attorneys about the merits of a settlement and make my views known to the court.

                      4.        I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

             Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

             the proposed settlements, as it affects me and the members of the Class. Based upon this reading

             and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

             $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

             the Settlement Class. This would bring the total settlements to $181 million. I understand in

             general terms that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

             products (within the class definition) during the settlement class period; and (2) the nwnber of




             010636-11/1378204 V l                                -2-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 121 of 163 PageID #:306802
DocuSign Envelope ID: 62A519A5-90A2-4CB4-B5B4-0892EOB3141A




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                      9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

             trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

             if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

             behalf of a class, would not be financially prudent given my damages in this case versus the

             resources available to the defendants who formed this cartel. The proposed settlements also

             permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.      I understand that the proposed settlements include provisions that require

             Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

             pursuing claims against the remaining defendants. I believe this also represents a material benefit

             to the class that would not otherwise be achieved.

                      11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

             Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

             reflect the independent evaluation by Pilgrim 's and Mar-Jae Defendants and Class Counsel of

             the parties' respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             010636-11/1378204 Vl                               -3-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 122 of 163 PageID #:306803
DocuSign Envelope ID: 62A519A5-90A2-4CB4-B5B4-0892EOB3141 A




                      12. I declare under penalty of perjury under the laws of the United States of America that
                                                              8/1/2021 I 6:54 AM PDT
             the foregoing is true and correct. Executed                        in York, Maine.
                                                                   DocuSlgned by;



                                                                Q
                                                                ~  031='F28FF1812473
                                                                                       DINA MORRIS




             010636-11/1378204 VJ                                -4-
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 123 of 163 PageID #:306804
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 124 of 163 PageID #:306805
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 125 of 163 PageID #:306806
DocuSign Envelope ID: 470CE7AD-AB59-4762-B7FC-0A8C15D143BA
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 126 of 163 PageID #:306807




                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                   DECLARATION OF DANIEL PERCY IN SUPPORT OF
                                   END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                    WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: 470CE7AD-AB59-4762-B7FC-0A8C15D143BA
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 127 of 163 PageID #:306808




                     I, DANIEL PERCY, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: 470CE7AD-AB59-4762-B7FC-0A8C15D143BA
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 128 of 163 PageID #:306809




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: 470CE7AD-AB59-4762-B7FC-0A8C15D143BA
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 129 of 163 PageID #:306810




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                        7/28/2021
            the foregoing is true and correct. Executed ____________ in Maquoketa, Iowa.



                                                                             DANIEL PERCY




            010636-11/1378204 V1                             -4-
DocuSign Envelope ID: A360BE3F-EDDC-4985-A26B-570B51C1FAF2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 130 of 163 PageID #:306811




                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                   DECLARATION OF MICHAEL PERRY IN SUPPORT OF
                                    END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                     WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: A360BE3F-EDDC-4985-A26B-570B51C1FAF2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 131 of 163 PageID #:306812




                     I, MICHAEL PERRY, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: A360BE3F-EDDC-4985-A26B-570B51C1FAF2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 132 of 163 PageID #:306813




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: A360BE3F-EDDC-4985-A26B-570B51C1FAF2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 133 of 163 PageID #:306814




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/24/2021
            the foregoing is true and correct. Executed ____________ in Las Vegas, Nevada.



                                                                            MICHAEL PERRY




            010636-11/1378204 V1                               -4-
DocuSign Envelope ID: 3FD3B7E5-46A6-4794-8130-C44855CF80FF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 134 of 163 PageID #:306815




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                            No. 1:16-cv-08637


             This Document Relates To:                             Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
             All End-User Consumer Plaintiff Actions




                                   DECLARATION OF CATHERINE SENKLE IN SUPPORT OF
                                     END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                      WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: 3FD3B7E5-46A6-4794-8130-C44855CF80FF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 135 of 163 PageID #:306816




                     I, CATHERINE SENKLE, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: 3FD3B7E5-46A6-4794-8130-C44855CF80FF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 136 of 163 PageID #:306817




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: 3FD3B7E5-46A6-4794-8130-C44855CF80FF
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 137 of 163 PageID #:306818




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/24/2021
            the foregoing is true and correct. Executed ____________ in Sioux Falls, South Dakota.



                                                                         CATHERINE SENKLE




            010636-11/1378204 V1                                -4-
DocuSign Envelope ID: A789066E-A832-4628-9045-063E06DE6EE2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 138 of 163 PageID #:306819




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                            No. 1:16-cv-08637


             This Document Relates To:                             Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
             All End-User Consumer Plaintiff Actions




                                     DECLARATION OF DIANE SPELL IN SUPPORT OF
                                    END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                      WITH PILGRIM’S AND MAR-JAC DEFENDANTS




             010636-11/1378204 V1                            -1-
DocuSign Envelope ID: A789066E-A832-4628-9045-063E06DE6EE2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 139 of 163 PageID #:306820




                      I, DIANE SPELL, declare as follows:

                      1.       I am an individual over the age of 18. I have personal knowledge of the matters

             stated herein and, if called upon, I could and would competently testify thereto.

                      2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

             03870, filed in the United States District Court for the Northern District of Illinois. I submit this

             affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

             Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

             approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                      3.       The information and disclosures in my prior declarations remains true. As a class

             representative, I understand that it is my responsibility to be informed of the work done by my

             attorneys on the case and make my own judgment about the fairness of any settlement proposed

             by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

             to consider the interests of all members of the Class, as well as my own. I am free to disagree

             with my attorneys about the merits of a settlement and make my views known to the court.

                      4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

             Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

             the proposed settlements, as it affects me and the members of the Class. Based upon this reading

             and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

             $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

             the Settlement Class. This would bring the total settlements to $181 million. I understand in

             general terms that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

             products (within the class definition) during the settlement class period; and (2) the number of




             010636-11/1378204 V1                               -2-
DocuSign Envelope ID: A789066E-A832-4628-9045-063E06DE6EE2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 140 of 163 PageID #:306821




             valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

             that money is not able to be reasonably distributed to class members, EUCPs propose that the

             money escheat to state governments.

                      9.       I believe that the proposed settlements achieve significant recovery for the Class

             and is an excellent result considered in light of the risks associated with a complex and costly

             trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

             if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

             behalf of a class, would not be financially prudent given my damages in this case versus the

             resources available to the defendants who formed this cartel. The proposed settlements also

             permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.      I understand that the proposed settlements include provisions that require

             Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

             pursuing claims against the remaining defendants. I believe this also represents a material benefit

             to the class that would not otherwise be achieved.

                      11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

             Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

             reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

             the parties’ respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             010636-11/1378204 V1                              -3-
DocuSign Envelope ID: A789066E-A832-4628-9045-063E06DE6EE2
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 141 of 163 PageID #:306822




                      12. I declare under penalty of perjury under the laws of the United States of America that
                                                          7/24/2021
             the foregoing is true and correct. Executed ____________ in Salem, Missouri.



                                                                               DIANE SPELL




             010636-11/1378204 V1                            -4-
]^_`abcdÿfdghi^jhÿk]l
          Case:     ÿm]nopqfrsppmtsurfm
                   1:16-cv-08637       snfuosuvqrw#:
                                     Document     xfy4921-1
                                                     o]qt Filed: 08/05/21 Page 142 of 163 PageID #:306823



                                      ÿÿÿ ÿ
                                     ÿÿÿ ÿ
                                             ÿ ÿ
                                                   ÿ
                                                   ÿ
          ÿÿ!"ÿ#$#%ÿ&''()'ÿ ÿ ÿ
          "'*&'!ÿ                                  +,ÿ1-124./407236ÿ
          ÿ                                          ÿ
          ÿ                                        ÿ ÿ
          '012ÿ3+.45678ÿ69:862ÿ'+-ÿ                   $+7+P:Q96ÿ'0+5:2ÿR,ÿ34PS17ÿ
          ÿ                                            R:T128P:86ÿU4VT6ÿU6WWP6Xÿ',ÿ*19Q6P8ÿ
          ;<<ÿ>?@ABCDEÿFG?CHIDEÿJ<KL?MLNNÿ;OMLG?Cÿ     ÿ
          ÿ                                            ÿ
                                                   ÿ
          ÿ
                                                   ÿ
                           3#"&&'!ÿ!YÿR&*!ÿ)'&#%ÿÿ)(ZZ!'ÿ!Yÿÿ
                           34()ÿ#!)(RÿZ"&'YY)[ÿ)''"R'ÿÿ
                             \'$ÿZ"*R[)ÿ&3ÿR&4U&#ÿ3Y3&')ÿ
                 ÿ




          01023241151367809ÿ1ÿ                         414ÿ
RSTUVWXYÿ[Y\]^S_]ÿ̀R1:16-cv-08637
          Case:      aÿbRcdef[gheebihjg[bhc[jdhjkfgl#:
                                       Document     m[n4921-1
                                                       dRfi Filed: 08/05/21 Page 143 of 163 PageID #:306824



                    ÿÿÿÿÿ !ÿ
                  1"ÿ ÿ#ÿ$ÿ%$%&%'ÿ&ÿ()ÿ*ÿÿ17"ÿÿ)&ÿ+$ÿ,$ *ÿÿ()ÿ#((ÿ
          ((ÿ)%$ÿ$ÿ%ÿÿ'+$ÿÿ'ÿ$ÿ'ÿ#+($(-ÿ((%-ÿ()("ÿ
                  8"ÿ ÿ#ÿÿÿ+$((%&ÿ%$ÿ./ÿ12ÿ3145621ÿ7859:2/ÿ;/<5<1=><ÿ?5<5@"ÿA"ÿ124&4
          03760ÿ%ÿ%$ÿ()ÿB$%(ÿ((ÿC%(%(ÿ'(ÿÿ()ÿA()$ÿC%(%(ÿÿ%$%"ÿÿ'D#%(ÿ()%ÿ
          %&%(ÿ$ÿD)ÿÿ#-ÿ$ÿ()ÿ((#$(ÿÿ%$ÿ'++(ÿÿE$4Bÿ$'#ÿ
          F%$(%GÿHEBFIÿ#(%$ÿÿ(($-GÿÿJ+$ÿ$ÿ&%ÿ ÿ$ÿ%$ÿ'++(ÿÿ
          ++&ÿÿ()ÿ((#$(ÿ%()ÿF%*%#Gÿ$ÿ4KÿC$$("ÿ
                  3"ÿ )ÿ%$#(%$ÿ$ÿ%'ÿ%$ÿ#-ÿ+%ÿ(%$ÿ#%$ÿ('"ÿÿÿÿ
          +$((%&ÿÿ'$($ÿ()(ÿ%(ÿ%ÿ#-ÿ+$%D%%(-ÿ(ÿDÿ%$#ÿÿ()ÿ,ÿ$ÿD-ÿ#-ÿ
          (($-ÿ$ÿ()ÿÿ$ÿ#,ÿ#-ÿ $ÿL'*#$(ÿD'(ÿ()ÿ%$ÿÿ$-ÿ((#$(ÿ++ÿ
          D-ÿ()ÿ -"ÿÿÿ'$($ÿ()(ÿ%$ÿ&'(%$*ÿ()ÿ%$ÿÿ()ÿ((#$(ÿÿ#ÿM'%ÿ
          (ÿ$%ÿ()ÿ%$((ÿÿÿ##Dÿÿ()ÿÿÿÿÿ#-ÿ $"ÿÿ#ÿÿ(ÿ%*ÿ
            %()ÿ#-ÿ(($-ÿD'(ÿ()ÿ#%(ÿÿÿ((#$(ÿ$ÿ#,ÿ#-ÿ&% ÿ,$ $ÿ(ÿ()ÿ'("ÿÿ
                  9"ÿ ÿ)&ÿ&% ÿ()ÿ(#ÿÿ()ÿ((#$(ÿ%()ÿ()ÿF%*%#Gÿ$ÿ4Kÿ
          C$$(ÿ%'ÿ()ÿ(#ÿ%()ÿ#-ÿ(($-ÿ$ÿÿ#ÿ ÿÿ$ÿ++&ÿÿ(#ÿÿ
          ()ÿ++ÿ((#$(ÿÿ%(ÿ(ÿ#ÿ$ÿ()ÿ##Dÿÿ()ÿ"ÿNÿ'+$ÿ()%ÿ%$*ÿ
          $ÿ#-ÿ%'%$ÿ%()ÿÿ'$ÿÿ'$($ÿ()(ÿ()ÿF%*%#GÿC$$(ÿ*ÿ(ÿ+-ÿ
          O6P"6ÿ#%%$ÿ$ÿ()ÿ4KÿC$$(ÿ*ÿ(ÿ+-ÿO1ÿ#%%$ÿ%$(ÿÿ'$ÿ(ÿDÿ%(%D'(ÿ(ÿ
          ()ÿ((#$(ÿ"ÿ)%ÿ'ÿD%$*ÿ()ÿ((ÿ((#$(ÿ(ÿO171ÿ#%%$"ÿÿ'$($ÿ%$ÿ
          *$ÿ(#ÿ()(ÿ()ÿ#$%ÿ%ÿDÿ%(%D'(ÿ$ÿÿ+ÿ(ÿD%ÿ(ÿÿ##DÿDÿ$!ÿ
          H1Iÿ()ÿ$'#Dÿ$5ÿÿ#'$(ÿ++&ÿ+')ÿ+ÿÿ##DÿÿD%ÿ)%,$ÿ
          +'(ÿH%()%$ÿ()ÿÿ%$%(%$Iÿ'%$*ÿ()ÿ((#$(ÿÿ+%Qÿ$ÿH8Iÿ()ÿ$'#Dÿÿ


          01023241151367809ÿ1ÿ                          484ÿ
3456789:ÿ<:=>?4@>ÿA3B
          Case:     ÿC3DEFG<HIFFCJIKH<C
                   1:16-cv-08637       ID<KEIKLGHM#:
                                     Document     N<O4921-1
                                                     E3GJ Filed: 08/05/21 Page 144 of 163 PageID #:306825



             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿ
          ÿÿÿÿÿÿÿÿÿÿÿ"ÿ#$%&ÿ''ÿÿÿ
          ÿÿÿÿ(ÿ
                   )ÿ *ÿÿÿÿ''ÿÿÿ(ÿÿÿÿ%ÿ
           ÿÿÿ!ÿÿÿÿ(ÿÿÿ+ÿÿÿÿ'!ÿÿÿ
          ÿ*ÿ(,ÿÿÿÿÿÿÿÿÿÿÿÿ'ÿÿÿ(ÿ
          ÿÿÿÿÿ(ÿÿÿ*ÿÿÿ(ÿÿÿÿÿ ÿÿ"ÿÿÿÿ
          ÿÿÿ"ÿÿÿÿÿ'ÿ(ÿ ÿ (ÿÿÿÿÿÿ
          ÿ ÿÿÿÿÿÿÿÿÿ''ÿÿÿ
          'ÿÿÿÿÿÿÿÿÿ+"ÿ "ÿÿ!'ÿÿÿ
                   10ÿ *ÿÿÿÿ''ÿÿÿ'ÿÿ-ÿ
          &(.ÿÿ/ 40ÿ1ÿÿ'ÿ(ÿ'ÿÿ%ÿ%ÿÿ
          '(ÿÿ(ÿÿ (ÿÿ*ÿÿÿÿ'ÿÿ ÿÿ
          ÿÿÿÿÿÿÿÿÿ
                   11ÿÿ *ÿÿÿÿ(ÿÿÿ&(.ÿÿ/ 40ÿ
          1ÿÿ%ÿ%ÿÿÿÿ.ÿ("ÿÿÿÿÿÿÿÿ
          ÿÿ'ÿ ÿÿ&(.ÿÿ/ 40ÿ1ÿÿ%ÿ%ÿÿ
          ÿ'.ÿ'ÿÿÿ2 ÿ'ÿ ÿ(ÿÿÿÿÿÿÿ
          ÿ("ÿÿ ÿ(ÿÿÿÿÿÿÿ("ÿ*ÿÿÿ
          ''ÿÿÿ"ÿ-ÿÿ"ÿÿÿÿÿÿÿÿ
          "ÿÿÿÿÿ(ÿÿ'' ÿ
                   ÿ
                   ÿ


          01023241151367809ÿ1ÿ                         434ÿ
23456789ÿ;9<=>3?=ÿ@2A
          Case:     ÿB2CDEF;GHEEBIHJG;B
                   1:16-cv-08637       HC;JDHJKFGL#:
                                     Document     M;N4921-1
                                                     D2FI Filed: 08/05/21 Page 145 of 163 PageID #:306826



                  18ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!ÿÿ"#ÿÿ
          ÿ$$ÿÿÿÿÿ%&ÿ''OPQRPQSQT
                                                       ''''''''''ÿÿ()*ÿ+ÿ
                                                                           ÿ
                                                                      ,"-./ÿ!+"01ÿ
                  ÿ
          ÿ




          01023241151367809ÿ1ÿ                         494ÿ
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 146 of 163 PageID #:306827
Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 147 of 163 PageID #:306828
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 148 of 163 PageID #:306829
DocuSign Envelope ID: 972A886B-D5E9-472B-BC9F-E6B3E706154D




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1 :16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                   DECLARATION OF ERIC THOMAS IN SUPPORT OF
                                   END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                    WITH PILGRIM'S AND MAR-JAC DEFENDANTS




            010636-11/1378204 Vl                             -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 149 of 163 PageID #:306830
DocuSign Envelope ID: 972A8868-DSE9-472B-BC9F-E6B3E706154D




                     I, ERIC THOMAS, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs ' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

             $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 VI                               -2-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 150 of 163 PageID #:306831
DocuSigri Envelope ID: 972A8868-D5E9-472B-BC9F-E6B3E706154D




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                       9.         I believe that the proposed settlements achieve significant recovery for the Class

             and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

             if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

             behalf of a class, would not be financially prudent given my damages in this case versus the

             resources available to the defendants who formed this cartel. The proposed settlements also

             permit an immediate recovery to class members without the risk, delay, and expense of trial.

                       10.        I understand that the proposed settlements include provisions that require

             Pilgrim 's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

             pursuing claims against the remaining defendants. I believe this also represents a material benefit

             to the class that would not otherwise be achieved.

                       11.        I believe the settlement agreements between the Pilgrim' s and Mar-Jae

             Defendants and Class Counsel were reached at arms ' length, and that the terms of the settlements

             reflect the independent evaluation by Pilgrim's_and Mar-Jae Defendants and Class Counsel of

             the parties' respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             0 10636- l 1/1378204 VI                               -3-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 151 of 163 PageID #:306832
DocuSign Envelope ID: 972A886B-D5E9-472B-BC9F-E6B3E706154D




                      12. I declare under penalty of perjury under the laws of the United States of America that
                         .    .                              8/3/2021   I   8:13 .LIM l?DT
            the foregoing 1s true and correct. Executed                        m Portland, Oregon.




                                                                                    ERIC THOMAS




             010636-11/1378204 VI                               -4-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 152 of 163 PageID #:306833
DocuSign Envelope ID: 315A4F36-1AC2-49BD-9DAO-AD1 8EB270A7C




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                             No. 1: l 6-cv-08637


             This Document Relates To:                              Honorable Thomas M. Durkin
                                                                    Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer PlaintiffActions




                                     DECLARATION OF DAVID WEIDNER IN SUPPORT OF
                                      END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                       WITH PILGRIM'S AND MAR-JAC DEFENDANTS




             010636-1 J/1378204 VJ                            -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 153 of 163 PageID #:306834
DocuSign Envelope ID: 315A4F36-1AC2-49BD-9DAO-AD18EB270A7C




                     I, DAVID WEIDNER, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                     3.       The infonnation and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be infonned of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

            $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 VI                               -2-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 154 of 163 PageID #:306835
DocuSign Envelope ID: 315A4F36-1AC2-49BD-9DAO-AD18EB270A7C




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.        I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.      I understand that the proposed settlements include provisions that require

            Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                      11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

            Defendants and Class Counsel were reached at arms' length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

            the parties' respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/ 1378204 VI                               -3-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 155 of 163 PageID #:306836
DocuSign Envelope ID: 315A4F36-1AC2-49BD-9DAO-AD18EB270A7C




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7 /26/2021   I 1.0: 53 AM PDT
            the foregoing is true and correct. Executed                      m Shawnee, Kansas.



                                                                               DAVID WEIDNER




            010636-11/1378204 Vl                                -4-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 156 of 163 PageID #:306837
DocuSign Envelope JD: 572A3954-9F5F-448D-A7F8-987F30D495F1




                                            UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION


             IN RE BROILER CHICKEN ANTITRUST
             LITIGATION                                            No. 1:16-cv-08637


             This Document Relates To:                             Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
             All End-User Consumer PlaintiffActions




                                    DECLARATION OF LESLIE WEIDNER IN SUPPORT OF
                                     END-USER CONSUMER PLAINTIFFS' SETTLEMENT
                                      WITH PILGRIM'S AND MAR-JAC DEFENDANTS




             010636-11/1378204 Vl                            -1-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 157 of 163 PageID #:306838
DocuSign Envelope ID: 572A3954-9F5F-448D-A7F8-987F30D495F1




                     I, LESLIE WEIDNER, declare as follows:

                      1.       I am an individual over the age of 18. l have personal knowledge of the matters

             stated herein and, if called upon, I could and would competently testify thereto.

                     2.        I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

             03870, filed in the United States District Court for the Northern District of Illinois. I submit this

             affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

             Plaintiffs' (EUCPs) motion for attorneys' fees, expenses, and service awards and in support of

             approval of the settlements with Pilgrim's and Mar-Jae Defendants.

                      3.       The information and disclosures in my prior declarations remains true. As a class

             representative, I understand that it is my responsibility to be informed of the work done by my

             attorneys on the case and make my own judgment about the fairness of any settlement proposed

             by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

             to consider the interests of all members of the Class, as well as my own. I am free to disagree

             with my attorneys about the merits of a settlement and make my views known to the court.

                      4.       I have reviewed the terms of the settlements with the Pilgrim's and Mar-Jae

             Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

             the proposed settlements, as it affects me and the members of the Class. Based upon this reading

             and my discussions with Class Counsel, I understand that the Pilgrim's Defendants agree to pay

             $75.7 million and the Mar-Jae Defendants agree to pay $1 million into a fund to be distributed to

             the Settlement Class. This would bring the total settlements to $181 million. I understand in

             general terms that the monies will be distributed on a pro rata basis to class members based on:

             (1) the number and/or dollar amount approved purchases per class member of broiler chicken

             products (within the class definition) during the settlement class period; and (2) the number of




             010636-11/1378204 VJ                               -2-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 158 of 163 PageID #:306839
DocuSign Envelope ID: 572A3954-9F5F-448D-A7F8-987F30D495F1




             valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

             that money is not able to be reasonably distributed to class members, EUCPs propose that the

             money escheat to state governments.

                     9.        I believe that the proposed settlements achieve significant recovery for the Class

             and is an excellent result considered in light of the risks associated with a complex and costly

             trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

             if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

             behalf of a class, would not be financially prudent given my damages in this case versus the

             resources available to the defendants who formed this cartel. The proposed settlements also

             permit an immediate recovery to class members without the risk, delay, and expense of trial.

                      10.      I understand that the proposed settlements include provisions that require

             Pilgrim's and Mar-Jae Defendants to provide significant cooperation with Class Counsel in

             pursuing claims against the remaining defendants. I believe this also represents a material benefit

             to the class that would not otherwise be achieved.

                      11.      I believe the settlement agreements between the Pilgrim's and Mar-Jae

             Defendants and Class Counsel were reached at arms' length, and that the tenns of the settlements

             reflect the independent evaluation by Pilgrim's and Mar-Jae Defendants and Class Counsel of

             the parties' respective best interests. Based upon my understanding of the class claims asserted in

             this litigation, and my understanding of the terms of the settlement agreements, I believe the

             proposed settlements are fair, adequate and reasonable, and in the best interests of class

             members, and should therefore be granted final approval.




             010636-11/1378204 VI                               -3-
        Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 159 of 163 PageID #:306840
DocuSign Envelope ID: 572A3954-9F5F-448D-A7F8-987F300495F1




                      12. I declare under penalty of perjury under the laws of the United States of America that
                                                             7/27/2021 l 6:21 AM PDT
             the foregoing is true and correct. Executed                  in Shawnee, Kansas.



                                                                             LESLIE WEIDNER




             010636-1 1/1378204 Vl                              -4-
DocuSign Envelope ID: 194A634C-A102-4E3E-B4E7-1D94FFF655CB
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 160 of 163 PageID #:306841




                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION


            IN RE BROILER CHICKEN ANTITRUST
            LITIGATION                                             No. 1:16-cv-08637


            This Document Relates To:                              Honorable Thomas M. Durkin
                                                                   Magistrate Judge Jeffrey T. Gilbert
            All End-User Consumer Plaintiff Actions




                                   DECLARATION OF NATALIE WILBUR IN SUPPORT OF
                                    END-USER CONSUMER PLAINTIFFS’ SETTLEMENT
                                     WITH PILGRIM’S AND MAR-JAC DEFENDANTS




            010636-11/1378204 V1                             -1-
DocuSign Envelope ID: 194A634C-A102-4E3E-B4E7-1D94FFF655CB
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 161 of 163 PageID #:306842




                     I, NATALIE WILBUR, declare as follows:

                     1.       I am an individual over the age of 18. I have personal knowledge of the matters

            stated herein and, if called upon, I could and would competently testify thereto.

                     2.       I am a class representative in In re Broiler Chicken Antitrust Litig., No. 16-cv-

            03870, filed in the United States District Court for the Northern District of Illinois. I submit this

            affidavit, on behalf of myself and the Settlement Class, in support of End-User Consumer

            Plaintiffs’ (EUCPs) motion for attorneys’ fees, expenses, and service awards and in support of

            approval of the settlements with Pilgrim’s and Mar-Jac Defendants.

                     3.       The information and disclosures in my prior declarations remains true. As a class

            representative, I understand that it is my responsibility to be informed of the work done by my

            attorneys on the case and make my own judgment about the fairness of any settlement proposed

            by the lawyers. I also understand that in evaluating the fairness of the settlement, I am required

            to consider the interests of all members of the Class, as well as my own. I am free to disagree

            with my attorneys about the merits of a settlement and make my views known to the court.

                     4.       I have reviewed the terms of the settlements with the Pilgrim’s and Mar-Jac

            Defendants, discussed those terms with my attorneys, and I am aware of and approve all terms of

            the proposed settlements, as it affects me and the members of the Class. Based upon this reading

            and my discussions with Class Counsel, I understand that the Pilgrim’s Defendants agree to pay

            $75.7 million and the Mar-Jac Defendants agree to pay $1 million into a fund to be distributed to

            the Settlement Class. This would bring the total settlements to $181 million. I understand in

            general terms that the monies will be distributed on a pro rata basis to class members based on:

            (1) the number and/or dollar amount approved purchases per class member of broiler chicken

            products (within the class definition) during the settlement class period; and (2) the number of




            010636-11/1378204 V1                               -2-
DocuSign Envelope ID: 194A634C-A102-4E3E-B4E7-1D94FFF655CB
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 162 of 163 PageID #:306843




            valid claims filed. There will be no reversion of unclaimed funds to any defendant. To the extent

            that money is not able to be reasonably distributed to class members, EUCPs propose that the

            money escheat to state governments.

                     9.       I believe that the proposed settlements achieve significant recovery for the Class

            and is an excellent result considered in light of the risks associated with a complex and costly

            trial. I recognize the uncertainty of success on any or all of the claims presented in this litigation

            if this case were to go to trial. I believe that litigation of this case on my own behalf, and not on

            behalf of a class, would not be financially prudent given my damages in this case versus the

            resources available to the defendants who formed this cartel. The proposed settlements also

            permit an immediate recovery to class members without the risk, delay, and expense of trial.

                     10.      I understand that the proposed settlements include provisions that require

            Pilgrim’s and Mar-Jac Defendants to provide significant cooperation with Class Counsel in

            pursuing claims against the remaining defendants. I believe this also represents a material benefit

            to the class that would not otherwise be achieved.

                     11.      I believe the settlement agreements between the Pilgrim’s and Mar-Jac

            Defendants and Class Counsel were reached at arms’ length, and that the terms of the settlements

            reflect the independent evaluation by Pilgrim’s and Mar-Jac Defendants and Class Counsel of

            the parties’ respective best interests. Based upon my understanding of the class claims asserted in

            this litigation, and my understanding of the terms of the settlement agreements, I believe the

            proposed settlements are fair, adequate and reasonable, and in the best interests of class

            members, and should therefore be granted final approval.




            010636-11/1378204 V1                              -3-
DocuSign Envelope ID: 194A634C-A102-4E3E-B4E7-1D94FFF655CB
         Case: 1:16-cv-08637 Document #: 4921-1 Filed: 08/05/21 Page 163 of 163 PageID #:306844




                     12. I declare under penalty of perjury under the laws of the United States of America that
                                                         7/24/2021
            the foregoing is true and correct. Executed ____________ in Derry, New Hampshire.



                                                                           NATALIE WILBUR




            010636-11/1378204 V1                             -4-
